

EXHIBIT 10.1


AMENDMENT AND RESTATEMENT AGREEMENT
Dated as of March 18, 2015


THIS AMENDMENT AND RESTATEMENT AGREEMENT (this “Agreement”) is made as of March
18, 2015 by and among Coach, Inc., a Maryland corporation (the “Company”), the
financial institutions listed on the signature pages hereof and JPMorgan Chase
Bank, N.A., as administrative agent (the “Administrative Agent”), under that
certain Credit Agreement dated as of June 18, 2012 by and among the Company, the
Foreign Subsidiary Borrowers from time to time party thereto (together with the
Company, the “Borrowers”), the Lenders and the Administrative Agent (as amended
by Amendment No. 1 dated March 26, 2013, Amendment No. 2 dated November 27, 2013
and Amendment No. 3 dated September 9, 2014 and as in effect on the date hereof
prior to giving effect to this Agreement, the “Existing Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Restated Credit Agreement (as defined
below).


WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have agreed to amend and restate the Existing Credit Agreement; and


WHEREAS, the parties hereto have agreed to such amendment and restatement on the
terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Agreement.


1. Amendment and Restatement of the Existing Credit Agreement. (a) Effective on
the Restatement Effective Date (as defined below), the Existing Credit Agreement
is hereby amended and restated in its entirety to read as set forth in Annex A
hereto (the “Restated Credit Agreement”). From and after the effectiveness of
such amendment and restatement, the terms “Agreement”, “this Agreement”,
“herein”, “hereinafter”, “hereto”, “hereof” and words of similar import, as used
in the Restated Credit Agreement, shall, unless the context otherwise requires,
refer to the Restated Credit Agreement, and the term “Credit Agreement”, as used
in the other Loan Documents, shall mean the Restated Credit Agreement.


(b) Subject to Section 2 below, all “Commitments” as defined in, and in effect
under, the Existing Credit Agreement on the Restatement Effective Date shall
continue in effect under the Restated Credit Agreement, and all “Loans” and
“Letters of Credit” as defined in, and outstanding under, the Existing Credit
Agreement on the Restatement Effective Date shall continue to be outstanding
under the Restated Credit Agreement, and on and after the Restatement Effective
Date the terms of the Restated Credit Agreement will govern the rights and
obligations of the Borrowers, the Lenders and the Administrative Agent with
respect thereto.


(c) The amendment and restatement of the Existing Credit Agreement as
contemplated hereby shall not be construed to discharge or otherwise affect any
obligations of the Borrowers accrued or otherwise owing under the Existing
Credit Agreement that have not been paid, it being understood that such
obligations will constitute obligations under the Restated Credit Agreement.




--------------------------------------------------------------------------------




(d) This Agreement shall be deemed to be a Loan Document.


2. Classification of Commitments. Effective upon the Restatement Effective Date
(a) each “Commitment” as defined in, and in effect under, the Existing Credit
Agreement shall be a “Revolving Commitment” under the Restated Credit Agreement
and (b) each Lender holding a Term Commitment that, on or prior to the requisite
time on the date hereof, has executed and delivered to the Administrative Agent
(or its counsel) a counterpart of this Agreement pursuant to Section 4 of this
Agreement agrees to become, and does hereby become, a Term Lender under the
Restated Credit Agreement and agrees to be bound by such Restated Credit
Agreement as of the Restatement Effective Date.


3. New Lenders.


(a) Each of the undersigned financial institutions that is not a party to the
Existing Credit Agreement prior to the effective date of this Agreement (each,
an “New Lender”) agrees to be bound by the provisions of the Restated Credit
Agreement and agrees that it shall, on the effective date of this Agreement,
become a Lender for all purposes of the Restated Credit Agreement, with
Commitments as set forth on Schedule 2.01 attached to the Restated Credit
Agreement.


(b) Each undersigned New Lender (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and to consummate the transactions contemplated hereby and by the
Restated Credit Agreement and to become a Lender under the Restated Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Restated
Credit Agreement that are required to be satisfied by it in order to become a
Lender, (iii) from and after the effective date of this Agreement, it shall be
bound by the provisions of the Restated Credit Agreement as a Lender thereunder
and shall have the obligations of a Lender thereunder, and (iv) it has received
a copy of the Restated Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Agreement on the basis
of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Restated Credit Agreement and the other Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Restated Credit Agreement and the other
Loan Documents are required to be performed by it as a Lender.


4. Conditions of Effectiveness. The effectiveness of the amendment and
restatement of the Existing Credit Agreement pursuant to Section 1 of this
Agreement (the “Restatement Effective Date”) is subject to the satisfaction of
the following conditions precedent:


(a) The Administrative Agent shall have received counterparts of (i) this
Agreement duly executed by the Borrowers, the Lenders, each New Lender, each
Issuing Bank, the Swingline Lender and the Administrative Agent and (ii) the
Consent and Reaffirmation attached hereto duly executed by the Subsidiary
Guarantors.


(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of (i) Fried, Frank, Harris, Shriver & Jacobson LLP, counsel for
the Loan Parties, and (ii) Venable LLP, special Maryland counsel for the Loan
Parties, each in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and covering such matters relating to the
Loan Parties, the Loan

2

--------------------------------------------------------------------------------


Documents or the Transactions as the Administrative Agent shall reasonably
request. The Company hereby requests such counsels to deliver such opinions.


(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel have reasonably requested relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E to the
Restated Credit Agreement.


(d) The Administrative Agent shall have received, for the account of each Lender
party hereto that delivers its executed signature page to this Agreement by no
later than the date and time specified by the Administrative Agent, an upfront
fee in an amount equal to the amount previously disclosed to the Lenders.


(e) The Administrative Agent shall have received payment of the Administrative
Agent’s and its affiliates’ fees and reasonable out-of-pocket expenses
(including reasonable out-of-pocket fees and expenses of counsel for the
Administrative Agent as set forth in the Restatement Fee Letter dated as of
March 18, 2015 among the Company, JPMorgan Chase Bank, N.A. and J.P. Morgan
Securities LLC) in connection with this Agreement.


(f) The Administrative Agent shall have made such reallocations of each Lender’s
Applicable Percentage of the Revolving Credit Exposure under the Existing Credit
Agreement (including the New Lenders) as are necessary in order that the
Revolving Credit Exposure with respect to such Lender reflects such Lender’s
Applicable Percentage of the Revolving Credit Exposure under the Restated Credit
Agreement. The Company hereby agrees to compensate each Lender for any and all
losses, costs and expenses incurred by such Lender in connection with the sale
and assignment of any Eurocurrency Loans and the reallocation described in this
clause (f), in each case on the terms and in the manner set forth in Section
2.16 of the Restated Credit Agreement.


The Administrative Agent shall notify the Borrowers and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.


5. Representations and Warranties of the Company. The Company hereby represents
and warrants as follows:


(a) This Agreement and the Restated Credit Agreement and the execution, delivery
and performance hereof and thereof (i) are within the Company’s organizational
powers and have been duly authorized by all necessary organizational actions
and, if required, actions by equity holders and (ii) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect. This Agreement has been duly executed and delivered by
the Company.


(b) This Agreement and the Restated Credit Agreement constitute legal, valid and
binding obligations of the Company, enforceable in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, liquidation,
reconstruction, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought.





3

--------------------------------------------------------------------------------




(c) As of the date hereof and after giving effect to the terms of this
Agreement, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties of the Borrowers set forth in the
Restated Credit Agreement (other than, with respect to any Loan the proceeds of
which are being used to refinance maturing commercial paper issued by the
Company, Sections 3.04(b) and 3.06 of the Restated Credit Agreement) are true
and correct.


6. No Novation. This Agreement shall not extinguish the Loans or other
obligations outstanding under the Existing Credit Agreement. This Agreement
shall be a Loan Document for all purposes.


7. Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.


8. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.


9. Counterparts. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.


[Signature Pages Follow]















4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.




COACH, INC., as the Company






By /s/ Susan Vo
Name: Susan Vo

Title: Vice President and Treasurer














































































Signature Page to Amendment and Restatement Agreement
Coach, Inc.




--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
an Issuing Bank and as Administrative Agent






By /s/ James A. Knight


Name: James A. Knight
Title: Vice President




















































































Signature Page to Amendment and Restatement Agreement
Coach, Inc.




--------------------------------------------------------------------------------










HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender






By /s/ Brian Gingue


Name: Brian Gingue
Title: Senior Vice President










































































Signature Page to Amendment and Restatement Agreement
Coach, Inc.




--------------------------------------------------------------------------------








BANK OF AMERICA, N.A., as a Lender






By /s/ Jaime Eng Mariano


Name: Jaime Eng Mariano
Title: Director




















































































Signature Page to Amendment and Restatement Agreement
Coach, Inc.




--------------------------------------------------------------------------------








TD BANK, N.A., as a Lender






By /s/ Todd Antico


Name: Todd Antico
Title: Senior Vice President




















































































Signature Page to Amendment and Restatement Agreement
Coach, Inc.




--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as a Lender






By /s/ Mark Rodgers


Name: Mark Rodgers
Title: Vice President






















































































Signature Page to Amendment and Restatement Agreement
Coach, Inc.




--------------------------------------------------------------------------------








WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender






By /s/ Denis Waltrich


Name: Denis Waltrich
Title: Director


















































































Signature Page to Amendment and Restatement Agreement
Coach, Inc.




--------------------------------------------------------------------------------






THE NORTHERN TRUST COMPANY, as a Lender






By /s/ Sophia Love


Name: Sophia Love
Title: Senior Vice President






















































































Signature Page to Amendment and Restatement Agreement
Coach, Inc.




--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a Lender






By /s/ Amishi Patel


Name: Amishi Patel
Title: Vice President






















































































Signature Page to Amendment and Restatement Agreement
Coach, Inc.




--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender






By /s/ Adrienne Young


Name: Adrienne Young
Title: Vice-President




















































































Signature Page to Amendment and Restatement Agreement
Coach, Inc.




--------------------------------------------------------------------------------






BNP PARIBAS, as a Lender






By /s/ Mike Shryock


Name: Mike Shryock
Title: Managing Director






By /s/ Emma Petersen


Name: Emma Petersen
Title: Vice President












































































Signature Page to Amendment and Restatement Agreement
Coach, Inc.




--------------------------------------------------------------------------------






CITIBANK, N.A., as a Lender






By /s/ Paul V. Phelan


Name: Paul V. Phelan
Title: Director






















































































Signature Page to Amendment and Restatement Agreement
Coach, Inc.




--------------------------------------------------------------------------------






CONSENT AND REAFFIRMATION




Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment and Restatement Agreement (the “Agreement”) which amends and restates
the Credit Agreement dated as of June 18, 2012 (as amended by Amendment No. 1
dated March 26, 2013, Amendment No. 2 dated November 27, 2013 and Amendment No.
3 dated September 9, 2014 and as in effect on the date hereof prior to giving
effect to the Agreement, the “Existing Credit Agreement”) by and among Coach,
Inc., the Foreign Subsidiary Borrowers from time to time party thereto, the
financial institutions from time to time party thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”),
which Amendment and Restatement is dated as of March 18, 2015. Capitalized terms
used in this Consent and Reaffirmation and not defined herein shall have the
meanings given to them in the Restated Credit Agreement (as defined in the
Agreement). In connection with the execution and delivery of the Agreement, each
of the undersigned Subsidiary Guarantors (a) hereby consents to the Agreement
and the transactions contemplated thereby, (b) hereby ratifies and reaffirms all
of its remaining payment and performance obligations, contingent or otherwise,
if any, under each of the Loan Documents to which it is a party and (c) to the
extent such Subsidiary Guarantor guaranteed the Obligations or any portion
thereof, hereby ratifies and reaffirms such guaranties. Each of the undersigned
Subsidiary Guarantors further agrees that all references in the Loan Documents
to the Existing Credit Agreement shall hereafter mean and refer to the Existing
Credit Agreement as amended and restated by the Agreement. All references in the
Loan Documents to the term “Obligations” shall hereafter mean and refer to the
Obligations as redefined in the Restated Credit Agreement and shall include all
additional Obligations resulting from or incurred pursuant to the Restated
Credit Agreement.


Dated: March 18, 2015


[Signature Pages Follow]
















--------------------------------------------------------------------------------




COACH SERVICES, INC.




By: /s/ Susan Vo     
Name: Susan Vo
Title: Vice President and Treasurer
























































































Signature Page to Consent and Reaffirmation to Amendment and Restatement
Agreement
Coach, Inc.




--------------------------------------------------------------------------------




ANNEX A

--------------------------------------------------------------------------------







[exhibit101image1a01.gif]


AMENDED AND RESTATED CREDIT AGREEMENT




dated as of




June 18, 2012
as amended and restated as of March 18, 2015 among
COACH, INC.


The Foreign Subsidiary Borrowers Party Hereto




The Lenders Party Hereto


JPMORGAN CHASE BANK, N.A. as Administrative Agent


HSBC BANK USA, NATIONAL ASSOCIATION and BANK OF AMERICA, N.A. as Co-Syndication
Agents


and


TD BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION WELLS FARGO BANK, NATIONAL ASSOCIATION and
CITIBANK, N.A.
as Co-Documentation Agents










J.P. MORGAN SECURITIES LLC, HSBC BANK USA, NATIONAL ASSOCIATION
and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Joint Bookrunners and Joint Lead Arrangers











--------------------------------------------------------------------------------



ACTIVE 205510393v.8




--------------------------------------------------------------------------------


Table Of Contents
 
Page
 
 
ARTICLE I Definitions
1
 
 
SECTION 1.01. DEFINED TERMS
1
SECTION 1.02. CLASSIFICATION OF LOANS AND BORROWINGS
26
SECTION 1.03. TERMS GENERALLY
26
SECTION 1.04. ACCOUNTING TERMS; GAAP; EXCHANGE RATES
27
SECTION 1.05. AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT AGREEMENT
27
 
 
ARTICLE II The Credits
28
 
 
SECTION 2.01. COMMITMENTS
28
SECTION 2.02. LOANS AND BORROWINGS
28
SECTION 2.03. REQUESTS FOR BORROWINGS
29
SECTION 2.04. DETERMINATION OF DOLLAR AMOUNTS
30
SECTION 2.05. SWINGLINE LOANS
30
SECTION 2.06. LETTERS OF CREDIT
31
SECTION 2.07. FUNDING OF BORROWINGS
36
SECTION 2.08. INTEREST ELECTIONS
37
SECTION 2.09. TERMINATION AND REDUCTION OF COMMITMENTS
38
SECTION 2.10. REPAYMENT AND AMORTIZATION OF LOANS; EVIDENCE OF DEBT
39
SECTION 2.11. PREPAYMENT OF LOANS
40
SECTION 2.12. FEES
41
SECTION 2.13. INTEREST
42
SECTION 2.14. ALTERNATE RATE OF INTEREST
43
SECTION 2.15. INCREASED COSTS
43
SECTION 2.16. BREAK FUNDING PAYMENTS
45
SECTION 2.17. TAXES
45
SECTION 2.18. PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS
49
SECTION 2.19. MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS
51
SECTION 2.20. EXPANSION OPTION
51
SECTION 2.21. [INTENTIONALLY OMITTED]
52
SECTION 2.22. JUDGMENT CURRENCY
53
SECTION 2.23. DESIGNATION OF FOREIGN SUBSIDIARY BORROWERS
53
SECTION 2.24. DEFAULTING LENDERS
53
SECTION 2.25. EXTENSION OF MATURITY DATE
55
 
 
ARTICLE III Representations and Warranties
57
 
 





--------------------------------------------------------------------------------


Table Of Contents
(continued)
 
 
Page
SECTION 3.01. ORGANIZATION; POWERS; SUBSIDIARIES
57
SECTION 3.02. AUTHORIZATION; ENFORCEABILITY
57
SECTION 3.03. GOVERNMENTAL APPROVALS; NO CONFLICTS
57
SECTION 3.04. FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE
58
SECTION 3.05. PROPERTIES
58
SECTION 3.06. LITIGATION
58
SECTION 3.07. INVESTMENT COMPANY STATUS
58
SECTION 3.08. TAXES
58
SECTION 3.09. ERISA
58
SECTION 3.10. DISCLOSURE
59
SECTION 3.11. FEDERAL RESERVE REGULATIONS
59
SECTION 3.12. NO DEFAULT
59
SECTION 3.13. ANTI-CORRUPTION LAWS AND SANCTIONS
59
 
 
ARTICLE IV Conditions
59
 
 
SECTION 4.01. EFFECTIVENESS
59
SECTION 4.02. EACH CREDIT EVENT
59
SECTION 4.03. DESIGNATION OF A FOREIGN SUBSIDIARY BORROWER
60
 
 
ARTICLE V Affirmative Covenants
60
 
 
SECTION 5.01. FINANCIAL STATEMENTS AND OTHER INFORMATION
60
SECTION 5.02. NOTICES OF MATERIAL EVENTS
62
SECTION 5.03. EXISTENCE; CONDUCT OF BUSINESS
62
SECTION 5.04. PAYMENT OF OBLIGATIONS
62
SECTION 5.05. MAINTENANCE OF PROPERTIES; INSURANCE
62
SECTION 5.06. BOOKS AND RECORDS; INSPECTION RIGHTS
62
SECTION 5.07. COMPLIANCE WITH LAWS AND MATERIAL CONTRACTUAL OBLIGATIONS
63
SECTION 5.08. USE OF PROCEEDS AND LETTERS OF CREDIT
63
SECTION 5.09. SUBSIDIARY GUARANTY
63
 
 
ARTICLE VI Negative Covenants
64
 
 
SECTION 6.01. INDEBTEDNESS
64
SECTION 6.02. LIENS
66
SECTION 6.03. FUNDAMENTAL CHANGES AND ASSET SALES
67
SECTION 6.04. INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS
67
SECTION 6.05. TRANSACTIONS WITH AFFILIATES
68
SECTION 6.06. RESTRICTED PAYMENTS
68
SECTION 6.07. LEVERAGE RATIO
69





--------------------------------------------------------------------------------


 
 
Table Of Contents
(continued)
 
 
Page
ARTICLE VII Events of Default
69
 
 
ARTICLE VIII The Administrative Agent
72
 
 
ARTICLE IX Miscellaneous
74
 
 
SECTION 9.01. NOTICES
74
SECTION 9.02. WAIVERS; AMENDMENTS
75
SECTION 9.03. EXPENSES; INDEMNITY; DAMAGE WAIVER
77
SECTION 9.04. SUCCESSORS AND ASSIGNS
79
SECTION 9.05. SURVIVAL
82
SECTION 9.06. COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
82
SECTION 9.07. SEVERABILITY
82
SECTION 9.08. RIGHT OF SETOFF
82
SECTION 9.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
82
SECTION 9.10. WAIVER OF JURY TRIAL
84
SECTION 9.11. HEADINGS
84
SECTION 9.12. CONFIDENTIALITY
84
SECTION 9.13. USA PATRIOT ACT
85
SECTION 9.14. RELEASES OF SUBSIDIARY GUARANTORS
85
SECTION 9.15. INTEREST RATE LIMITATION
86
SECTION 9.16. NO ADVISORY OR FIDUCIARY RESPONSIBILITY
86
 
 
ARTICLE X Company Guarantee
86
 
 
SECTION 10.01. GUARANTEE
86
SECTION 10.02. NO SUBROGATION
87
SECTION 10.03. AMENDMENTS, ETC. WITH RESPECT TO THE SUBSIDIARY OBLIGATIONS
87
SECTION 10.04. GUARANTEE ABSOLUTE AND UNCONDITIONAL
88
SECTION 10.05. REINSTATEMENT
88
SECTION 10.06. PAYMENTS
89







--------------------------------------------------------------------------------


Table Of Contents
(continued)


Page


SCHEDULES:


Schedule 2.01 – Commitments
Schedule 2.06 – Existing Letter of Credit
Schedule 3.01 – Subsidiaries Schedule 3.05 – Properties Schedule 3.06 –
Litigation
Schedule 6.01 – Existing Indebtedness Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments


EXHIBITS:


Exhibit A – Form of Assignment and Assumption
Exhibit B – [Intentionally Omitted]
Exhibit C – Form of Increasing Lender Supplement
Exhibit D – Form of Augmenting Lender Supplement
Exhibit E – List of Closing Documents
Exhibit F-1 – Form of Borrowing Subsidiary Agreement
Exhibit F-2 – Form of Borrowing Subsidiary Termination
Exhibit G – Form of Subsidiary Guaranty
Exhibit H-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit H-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit H-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit H-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)












--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of June 18,
2012, as amended and restated as of March 18, 2015, among COACH, INC., the
FOREIGN SUBSIDIARY BORROWERS from time to time party hereto, the LENDERS from
time to time party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent,
HSBC BANK USA, NATIONAL ASSOCIATION and BANK OF AMERICA, N.A., as Co-Syndication
Agents and TD BANK, N.A., U.S. BANK NATIONAL ASSOCIATION, WELLS FARGO BANK,
NATIONAL ASSOCIATION and CITIBANK, N.A., as Co-Documentation Agents.


WHEREAS, the Borrowers, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent thereunder, are currently party to the Credit Agreement,
dated as of June 18, 2012 (as amended, supplemented or otherwise modified prior
to the Restatement Effective Date, the “Existing Credit Agreement”);


WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have entered into this Agreement in order to (i) amend and restate the Existing
Credit Agreement in its entirety; (ii) extend the applicable maturity date in
respect of the existing revolving credit facility under the Existing Credit
Agreement; (iii) provide a term loan facility under this Agreement, (iv)
re-evidence the “Obligations” under, and as defined in, the Existing Credit
Agreement, which shall be repayable in accordance with the terms of this
Agreement; and (v) set forth the terms and conditions under which the Lenders
will, from time to time, make loans and extend other financial accommodations to
or for the benefit of the Borrowers;


WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrowers and the Subsidiaries outstanding
thereunder, which shall be payable in accordance with the terms hereof; and


WHEREAS, it is also the intent of the Borrowers and the Subsidiary Guarantors to
confirm that all obligations under the applicable “Loan Documents” (as referred
to and defined in the Existing Credit Agreement) shall continue in full force
and effect as modified or restated by the Loan Documents (as referred to and
defined herein) and that, from and after the Restatement Effective Date, all
references to the “Credit Agreement” contained in any such existing “Loan
Documents” shall be deemed to refer to this Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:


ARTICLE I


Definitions


SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.



1

--------------------------------------------------------------------------------


“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.


“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agent Party” has the meaning assigned to such term in Section 9.01(d).


“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv)
Japanese Yen and (v) any other currency (x) that is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars, (y) for which a LIBOR Screen Rate is available in the
Administrative Agent’s reasonable determination and (z) that is reasonably
acceptable to the Administrative Agent and each of the Revolving Lenders.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period in Dollars on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%, provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
LIBO Rate at approximately 11:00 a.m. London time on such day, subject to the
interest rate floors expressly set forth therein. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.


“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.


“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of March 18, 2015, among the Company, the Lenders party
thereto and the Administrative Agent.
“Applicable Maturity Date” has the meaning assigned to such term in Section
2.25.


“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.24 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation and (b)
with respect to the Term Loans, a percentage equal to a fraction the numerator
of which is such Lender’s

2

--------------------------------------------------------------------------------


outstanding principal amount of the Term Loans and the denominator of which is
the aggregate outstanding principal amount of the Term Loans of all Term
Lenders.


“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the commitment fees payable hereunder or with
respect to any Commercial Letter of Credit, as the case may be, the applicable
rate per annum set forth below under the caption “Eurocurrency Spread”, “ABR
Spread”, “Commitment Fee Rate” or “Commercial Letter of Credit Rate”, as the
case may be, based upon the Leverage Ratio applicable on such date:


 




Leverage Ratio:


Eurocurrency
Spread


ABR Spread
Commercial Letter of Credit Rate


Commitment
Fee Rate
Category 1:
< 1.25 to 1.00
0.875%
0%
0.4375%
0.075%
Category 2:
> 1.25 to 1.00 but <
2.00 to 1.00
1.00%
0%
0.50%
0.09%
Category 3:
> 2.00 to 1.00 but <
2.75 to 1.00
1.125%
0.125%
0.5625%
0.125%
Category 4:
> 2.75 to 1.00 but <
3.50 to 1.00
1.25%
0.25%
0.625%
0.15%
Category 5:
> 3.50 to 1.00
1.375%
0.375%
0.6875%
0.175%



For purposes of the foregoing,


(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 5 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;


(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and


(iii) notwithstanding the foregoing, Category 3 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Company’s second full fiscal quarter ending after the Restatement Effective Date
(unless such Financials demonstrate that Category 4 or 5 should have been
applicable during such period, in which case such other Category shall be deemed
to be applicable during such period) and adjustments to the Category then in
effect shall thereafter be effected in accordance with the preceding paragraphs.


“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

3

--------------------------------------------------------------------------------


“Augmenting Lender” has the meaning assigned to such term in Section 2.20.


“Availability Period” means the period from and including the Original Effective
Date to but excluding the earlier of the Revolving Credit Maturity Date and the
date of termination of the Revolving Commitments.
“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).


“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” means the Company or any Foreign Subsidiary Borrower.


“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) a Term Loan of the same
Type, made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect or (c) a
Swingline Loan.


“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03.


“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.


“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the

4

--------------------------------------------------------------------------------


term “Business Day” shall also exclude any day on which the TARGET2 payment
system is not open for the settlement of payments in euro).


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided that
Capital Lease Obligations shall not include any obligations of any Person to pay
rent or other amounts under any lease (or other arrangement conveying the right
to use) of real or personal property, or a combination thereof, which
obligations would be required to be classified and accounted for as an operating
lease under GAAP as in effect on the Original Effective Date.


“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of
1934 and the rules of the SEC thereunder as in effect on the Original Effective
Date), of Equity Interests representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Company; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Company by Persons who are not Continuing
Directors; or (c) the Company ceases to own, directly or indirectly, and Control
100% (other than directors’ qualifying shares)
of the ordinary voting and economic power of any Foreign Subsidiary Borrower.


“Change in Law” means the occurrence, after the Restatement Effective Date (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.


“Class”, (a) when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans or Swingline Loans and (b) when used in reference to any Lender, refers to
whether such Lender is a Revolving Lender or a Term Lender.


“Code” means the Internal Revenue Code of 1986, as amended.


“Co-Documentation Agent” means each of TD Bank, N.A., U.S. Bank National
Association, Wells Fargo Bank, National Association and Citibank, N.A. in its
capacity as co- documentation agent for the credit facilities evidenced by this
Agreement.


“Commercial Letter of Credit” means a commercial documentary letter of credit
issued pursuant to this Agreement by any Issuing Bank for the account of any
Borrower for the purchase of goods in the ordinary course of business.



5

--------------------------------------------------------------------------------


“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Company” means Coach, Inc., a Maryland corporation.


“Computation Date” is defined in Section 2.04.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated EBITDAR” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary or
non-recurring non-cash expenses or losses (including any noncash impairment of
assets, and, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, non-cash losses on
sales of assets outside of the ordinary course of business and including
non-cash charges arising from the application of Statement of Financial
Accounting Standards No. 142 (or the corresponding Accounting Standards
Codification Topic, as applicable), (f) non-cash expenses related to stock based
compensation and (g) Consolidated Lease Expense and minus, (x) to the extent
included in the statement of such Consolidated Net Income for such period, the
sum of (i) interest income, (ii) any extraordinary or non-recurring non-cash
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside of the ordinary course of business) and (iii) income
tax credits (to the extent not netted from income tax expense) and (y) any cash
payments made during such period in respect of items described in clauses (e)
and (f) above subsequent to the fiscal quarter in which the relevant noncash
expenses or losses were reflected as a charge in the statement of Consolidated
Net Income, all as determined on a consolidated basis in accordance with GAAP.


For the purposes of calculating Consolidated EBITDAR for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Leverage Ratio, (i) if at any time during such Reference
Period the Company or any Subsidiary shall have made any Material Disposition,
the Consolidated EBITDAR for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDAR (if positive) attributable to the property
that is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDAR (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Company or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDAR for such Reference Period shall be calculated
after giving pro forma effect thereto (taking into account (A) such cost savings
as may be determined by the Company in a manner consistent with the evaluation
performed by the Company in deciding to make such Material Acquisition, as
presented to the Company’s Board of Directors, provided that the Company may
take into account such cost savings only if it in good faith determines on the
date of calculation that it is reasonable to expect that such cost savings will
be implemented within 120 days following the date of such Material Acquisition
(or in the case of any calculation made subsequent to such 120th day, that such
cost savings have, in fact, been implemented) and (B) all transactions that are
directly related to such Material Acquisition and are entered into in connection
and substantially

6

--------------------------------------------------------------------------------


contemporaneously therewith) as if such Material Acquisition occurred on the
first day of such Reference Period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes (i) assets comprising all or substantially all
of a business or operating unit of a business, (ii) all or substantially all of
the common stock or other Equity Interests of a Person or (iii) in any case
where clauses (i) and (ii) above are inapplicable, the rights of any licensee
(including by means of the termination of such licensee’s rights under such
license) under a trademark license to such licensee from the Company or any of
its Affiliates (the “Acquired Rights”), and (b) involves the payment of
consideration by the Company and its Subsidiaries in excess of $50,000,000;
“Material Disposition” means any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Company or any of its
Subsidiaries in excess of $50,000,000. In making any calculation pursuant to
this paragraph with respect to a Material Acquisition of a Person, business or
rights for which quarterly financial statements are not available, the Company
shall base such calculation on the financial statements of such Person, business
or rights for the then most recently completed period of twelve consecutive
calendar months for which such financial statements are available and shall deem
the contribution of such Person, business or rights to Consolidated EBITDAR for
the period from the beginning of the applicable Reference Period to the date of
such Material Acquisition to be equal to the product of (x) the number of days
in such period divided by 365 multiplied by (y) the amount of Consolidated
EBITDAR of such Person, business or rights for the twelve-month period referred
to above (calculated on the basis set forth in this definition). In making any
calculation pursuant to this paragraph in connection with an acquisition of
Acquired Rights to be followed by the granting of a new license of such Acquired
Rights (or any rights derivative therefrom), effect may be given to such grant
of such new license (as if it had occurred on the date of such acquisition) if,
and only if, the Company in good faith determines on the date of such
calculation that it is reasonable to expect that such grant will be completed
within 120 days following the date of such acquisition (or in the case of any
calculation made subsequent to such 120th day, that such grant has, in fact,
been completed).


“Consolidated Lease Expense” means, for any period, the aggregate amount of
fixed and contingent rentals payable by the Company and its Subsidiaries for
such period with respect to leases of real and personal property, determined on
a consolidated basis in accordance with GAAP; provided that payments in respect
of Capital Lease Obligations shall not constitute Consolidated Lease Expense.


“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Company or is merged into or consolidated with the Company or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Company) in which the Company or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Subsidiary of the Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.


“Consolidated Net Worth” means as of any date of determination thereof, the
excess of (a) the aggregate consolidated net book value of the assets of the
Company and its Subsidiaries after all appropriate adjustments in accordance
with GAAP (including, without limitation, reserves for doubtful receivables,
obsolescence, depreciation and amortization) over (b) all of the aggregate
liabilities of the Company and its Subsidiaries, including all items which, in
accordance with GAAP, would be included on the liability side of the balance
sheet (other than Equity Interests, treasury stock, capital surplus and retained
earnings), in each case determined on a consolidated basis (after eliminating
all inter-company items) in

7

--------------------------------------------------------------------------------


accordance with GAAP; provided, however, that in calculating Consolidated Net
Worth the effects of Accounting Standards Codification Topic 350 shall be
disregarded.


“Consolidated Total Indebtedness” means at any time, the aggregate Indebtedness
of the Company and its Subsidiaries calculated on a consolidated basis as of
such time in accordance with GAAP; provided that Indebtedness incurred in
connection with the ownership, development, leasing, acquisition, construction
or improvement of the the Corporate Headquarters shall be excluded from
Consolidated Total Indebtedness to the extent such Indebtedness is without
recourse to the Company or any Subsidiary.


“Continuing Director” means (a) any member of the board of directors of the
Company who was a member of the board of directors of the Company on the date of
this Agreement and (b) any individual who becomes a member of the board of
directors of the Company after the Restatement Effective Date if such individual
was appointed, elected or nominated for election by the board of directors of
the Company with the affirmative vote of at least a majority of the directors
then still in office.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.


“Corporate Headquarters” means any direct or indirect legal, beneficial or
equitable interest in any corporate headquarters or any direct or indirect
legal, beneficial or equitable interest in the Hudson Yards Development.


“Co-Syndication Agent” means each of HSBC Bank USA, National Association and
Bank of America, N.A. in its capacity as co-syndication agent for the credit
facilities evidenced by this Agreement.


“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a
Letter of Credit, an LC Disbursement or any of the foregoing.


“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.


“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s

8

--------------------------------------------------------------------------------


good faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.


“Disposition” means with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.


“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.


“Dollars” or “$” refers to lawful money of the United States of America.


“Domestic Foreign Holdco Subsidiary” means a Domestic Subsidiary substantially
all of the assets of which consist of the Equity Interests of (and/or
receivables or other amounts due from) one or more Foreign Subsidiaries that are
“controlled foreign corporations” within the meaning of Section 957 of the Code,
so long as such Domestic Subsidiary (i) does not conduct any business or
activities other than the ownership of such Equity Interests and/or receivables
and (ii) does not incur, and is not otherwise liable for, any Indebtedness
(other than intercompany indebtedness permitted pursuant to Section 6.01(c)).


“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.


“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.


“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
or any Issuing Bank and any of their respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.


“Eligible Foreign Subsidiary” means (i) any Foreign Subsidiary organized under
the laws of Luxembourg and (ii) any other Foreign Subsidiary that is approved
from time to time by the Administrative Agent and the Lenders.


“Embargoed Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive embargo under any Sanctions (as of
the Restatement Effective Date, Crimea, Cuba, Iran, North Korea, Sudan and
Syria, which list may be amended from time to time).



9

--------------------------------------------------------------------------------


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.


“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.


“ERISA Event” means (a) any Reportable Event; (b) a determination that any Plan
is, or is expected to be, in “at risk” status (within the meaning of Section 430
of the Code or Section 303 of ERISA); (c) the failure of any Loan Party or any
ERISA Affiliate to make by its due date a required installment under Section
430(j) of the Code with respect to any Plan or the failure by any Plan to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, whether or not waived;
(d) the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (e) the receipt by any Loan Party or any ERISA Affiliate from the PBGC
of any notice relating to an intention to terminate any Plan or to appoint a
trustee to administer any Plan, or the incurrence by any Loan Party or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan, including but not limited to the imposition of any
Lien in favor of the PBGC or any Plan; (f) the receipt by any Loan Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Loan Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or the incurrence by any Loan Party or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (g) the receipt by any Loan Party or any
ERISA Affiliate of any determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in Reorganization, terminated (within the meaning of
Section 4041A of ERISA), or in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA); (h) the failure by
any Loan Party or any of its ERISA Affiliates to make when due any required
contribution to a Multiemployer Plan pursuant to Sections 431 or

10

--------------------------------------------------------------------------------


432 of the Code or any installment payment with respect to Withdrawal Liability
under Section 4201 of ERISA; or (i) any Foreign Plan Event.
“euro” and/or “EUR” means the single currency of the Participating Member
States. “Eurocurrency”, when used in reference to a currency means an Agreed
Currency and
when used in reference to any Loan or Borrowing, means that such Loan, or the
Loans comprising such
Borrowing, bears interest at a rate determined by reference to the Adjusted LIBO
Rate.


“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.


“Event of Default” has the meaning assigned to such term in Article VII.


“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Company or, in the absence of such an agreement,
such Exchange Rate shall instead be calculated on the basis of the arithmetical
mean of the buy and sell spot rates of exchange of the Administrative Agent for
such Foreign Currency on the London market at 11:00 a.m., Local Time, on such
date for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.


“Excluded Subsidiary” means (i) any Domestic Subsidiary that is a subsidiary of
a
Foreign Subsidiary and (ii) any Domestic Foreign Holdco Subsidiary.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.


“Existing Credit Agreement” is defined in the recitals hereof.



11

--------------------------------------------------------------------------------


“Existing Letters of Credit” means the Letters of Credit heretofore issued
pursuant to the
Existing Credit Agreement and described on Schedule 2.06.

“Existing Revolving Loans” shall have the meaning assigned to such term in
Section 2.01.


“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or assistant treasurer of the Company.


“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).


“Fiscal Quarter” means with respect to the Company and its Subsidiaries, and
with respect to any Fiscal Year, (a) each of the quarterly periods ending 13
calendar weeks, 26 calendar weeks,
39 calendar weeks and 52 or 53 calendar weeks, as the case may be, after the end
of the prior Fiscal Year or (b) such other quarterly periods as the Company
shall adopt after giving prior written notice thereof to the Lenders.


“Fiscal Year” means with respect to the Company and its Subsidiaries, (a) the
52- or 53- week annual period, as the case may be, ending on the Saturday
nearest to June 30 of each calendar year or (b) such other fiscal year as the
Company shall adopt with the prior written consent of the Required Lenders
(which consent shall not be unreasonably withheld). Any designation of a
particular Fiscal Year by reference to a calendar year shall mean the Fiscal
Year ending during such calendar year.


“Foreign Currencies” means Agreed Currencies other than Dollars.


“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.


“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.


“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S.

12

--------------------------------------------------------------------------------


Person, a Lender, with respect to such Borrower, that is resident or organized
under the laws of a jurisdiction other than that in which such Borrower is
resident for tax purposes.


“Foreign Plan” means any employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to United
States law and is maintained or contributed to by any Loan Party or any ERISA
Affiliate.


“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions required by applicable law or by the
terms of such Foreign Plan, (b) the failure to register or loss of good standing
with applicable regulatory authorities of any such Foreign Plan required to be
registered, or (c) the failure of any Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Plan.


“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.


“Foreign Subsidiary Borrower” means any Eligible Foreign Subsidiary that becomes
a Foreign Subsidiary Borrower pursuant to Section 2.23 and that has not ceased
to be a Foreign Subsidiary Borrower pursuant to such Section.

“GAAP” means generally accepted accounting principles in the United States of
America.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. For purposes of all
calculations provided for in this Agreement, the amount of any Guarantee of any
guarantor shall be deemed to be the lower of (x) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guarantee is made and (y) the maximum amount for which such guarantor may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of such
Guarantee shall be such guarantor’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates,

13

--------------------------------------------------------------------------------


asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.


“Hudson Yards Development” means (a) that certain Agreement of Severed Parcel
Lease (Eastern Rail Yard Section of the John D. Caemmerer West Side Yard) (the
“Ground Lease”), dated as of April 10, 2013, between the Metropolitan
Transportation Authority and Legacy Yards Tenant LLC (“Legacy Yards Tenant”);
(b) any improvements now or hereafter located on the land demised pursuant to
the Ground Lease, including, but not limited to, that certain commercial
building to be built thereon and any condominium units or common areas that may
be created therein and thereon; and/or (c) Legacy Yards Tenant.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of "LIBO Rate".


“Increasing Lender” has the meaning assigned to such term in Section 2.20.


“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.


“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business and any earnout obligations
or similar deferred or contingent purchase price obligations not overdue, which
are being contested in good faith or which do not appear as a liability on a
balance sheet of such Person incurred in connection with any acquisition of
property or series of related acquisitions of property that constitutes (i)
assets comprising all or substantially all of a business or operating unit of a
business, (ii) all or substantially all of the common stock or other Equity
Interests of a Person or (iii) in any case where clauses (i) and (ii) above are
inapplicable, the Acquired Rights), (e) all Indebtedness of others secured by
any Lien on property owned or acquired by such Person (to the extent of such
Person’s interest in such property), whether or not the Indebtedness secured
thereby has been assumed, (f) all Guarantees by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (j) all payment
and performance obligations of every kind, nature and description of such Person
under or in connection with Swap Agreements. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. For purposes of
all calculations provided for in this Agreement, there shall be disregarded any
Guarantee of any Person in respect of any Indebtedness of any other Person with
which the accounts of such first Person are then required to be consolidated in
accordance with GAAP. For the avoidance of doubt, any amounts available and not
drawn under the Commitments shall be deemed not to be Indebtedness and
“Indebtedness” shall not include the obligations of any Person to pay rent or
other amounts under any lease (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations would be
required to be classified and accounted for as an operating lease under GAAP as
in effect on the Original Effective Date.



14

--------------------------------------------------------------------------------


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.


“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Company, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.


“Information Memorandum” means the Confidential Information Memorandum dated
May 2012 relating to the Company and the Transactions.


“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.


“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08.


“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the applicable Maturity Date, (b) with respect to any Eurocurrency Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurocurrency Borrowing with an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and the applicable Maturity Date and (c) with
respect to any Swingline Loan, the day that such Loan is required to be repaid
and the Revolving Credit Maturity Date.


“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three or
six months (or, if acceptable to all Lenders, such other period that is twelve
months or less) thereafter, as the applicable Borrower (or the Company on behalf
of the applicable Borrower) may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.


“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available for the applicable currency) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.


“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition by such Person of Equity Interests or other securities of, or
any assets constituting a business

15

--------------------------------------------------------------------------------


unit of, any other Person, or any direct or indirect loan, advance or capital
contribution by such Person to any other Person. In computing the amount
involved in any Investment at the time outstanding, (a) undistributed earnings
of, and unpaid interest accrued in respect of Indebtedness owing by, such other
Person shall not be included, (b) there shall not be deducted from the amounts
invested in such other Person any amounts received as earnings (in the form of
dividends, interest or otherwise) on such Investment or as loans from such other
Person and (c) unrealized increases or decreases in value, or write- ups,
write-downs or writeoffs, of Investments in such other Person shall be
disregarded.


“IRS” means the United States Internal Revenue Service.


“Issuing Bank” means JPMorgan Chase Bank, N.A. and each other Lender designated
by the Company as an “Issuing Bank” hereunder that has agreed to such
designation (and is reasonably acceptable to the Administrative Agent), each in
its capacity as an issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.06(i). Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.


“Japanese Yen” means the lawful currency of Japan.


“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).


“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.


“Lenders” means the Persons listed on Schedule 2.01, the Persons that are
“Lenders” under the Existing Credit Agreement on the Restatement Effective Date
and any other Person that shall have become a Lender hereunder pursuant to
Section 2.20 or pursuant to an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.


“Letter of Credit” means any Commercial Letter of Credit or Standby Letter of
Credit, including the Existing Letters of Credit.


“Leverage Ratio” has the meaning assigned to such term in Section 6.07.


“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the London interbank
offered rate administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such Agreed Currency
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does not
appear on either of such Reuters pages, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (in each
case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, on the
Quotation Day for such currency and Interest Period; provided that, if the LIBOR
Screen

16

--------------------------------------------------------------------------------


Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement; provided, further, that if a LIBOR Screen Rate shall not be
available at such time for such Interest Period (the “Impacted Interest
Period”), then the LIBOR Screen Rate for such currency and such Interest Period
shall be the Interpolated Rate; provided, that, if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. It is understood and agreed that all of the terms and conditions of
this definition of “LIBO Rate” shall be subject to Section 2.14.


“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate".


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.


“Loan Documents” means this Agreement, the Amendment and Restatement Agreement,
each Borrowing Subsidiary Agreement, each Borrowing Subsidiary Termination, the
Subsidiary Guaranty, any promissory notes issued pursuant to Section 2.10(e) and
any Letter of Credit applications now or hereafter executed by or on behalf of
any Loan Party and delivered to the Administrative Agent or any Lender in
connection with this Agreement or the transactions contemplated hereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.


“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.


“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.


“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).


“Luxembourg Borrower Insolvency Event” shall mean, with respect to any Foreign
Subsidiary Borrower organized under the law of Luxembourg, (i) a situation of
(cessation de paiements) and absence of access to credit (credit ébranlé) within
the meaning of Article 437 of the Luxembourg Commercial Code, (ii) insolvency
proceedings (faillite) within the meaning of Articles 437 ff. of the Luxembourg
Commercial Code or any other insolvency proceedings pursuant to the Council
Regulation (EC) N° 1346/2000 of 29 May 2000 on insolvency proceedings, (iii)
controlled management (gestion contrôlée) within the meaning of the grand ducal
regulation of 24 May 1935 on controlled management, (iv) voluntary arrangement
with creditors (concordat préventif de faillite) within the meaning of the law
of 14 April 1886 on arrangements to prevent insolvency, as amended, (v)
suspension of payments (sursis de paiement) within the meaning of Articles 593
ff. of the Luxembourg Commercial Code, (vi) voluntary or compulsory winding-up
pursuant to the law of 10 August 1915 on commercial companies, as amended or
(vii) the appointment of an ad hoc director (administrateur proviso ire) by a
court in respect of such Foreign Subsidiary Borrower or a substantial part of
its assets.

17

--------------------------------------------------------------------------------




“Luxembourg Domiciliation Law” shall mean the Luxembourg law of May 31, 1999, as
amended, regarding the domiciliation of companies.


“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or financial condition of the Company and the Subsidiaries
taken as a whole or (b) the rights and remedies, taken as a whole, of the
Administrative Agent and the Lenders under the Loan Documents.


“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), of any one or more of the Company and its Subsidiaries in an aggregate
principal amount exceeding $50,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Company or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Company or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.


“Maturity Date” means the Revolving Credit Maturity Date or the Term Loan
Maturity
Date, as the case may be.


“Moody’s” means Moody’s Investors Service, Inc.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, any
Issuing Bank or any indemnified party, individually or collectively, existing on
the Original Effective Date or arising thereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or to the Lenders or any of their Affiliates in respect of any of the
Loans made or reimbursement or other obligations incurred or any of the Letters
of Credit or other instruments at any time evidencing any thereof.
“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department. “Original Effective Date” means June 18, 2012.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or

18

--------------------------------------------------------------------------------


otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.19).


“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.


“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.


“Participant” has the meaning assigned to such term in Section 9.04.


“Participant Register” has the meaning assigned to such term in Section 9.04(c).


“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Acquisition” means any acquisition (in one transaction or a series of
related transactions) by the Company or any Subsidiary, on or after the Original
Effective Date (whether effected through a purchase of Equity Interests or
assets or through a merger, consolidation or amalgamation), of (i) another
Person including the equity interest of any Person in which the Company or any
Subsidiary owns an equity interest, (ii) the assets constituting all or
substantially all of a business or operating business unit of another Person or
(iii) in any case where clauses (i) and (ii) above are inapplicable, the rights
of any licensee (including by means of the termination of such license’s rights
under such license) under a trademark license to such licensee from the Company
or any of its Affiliates; provided that (a) the assets so acquired or, as the
case may be, the assets of the Person so acquired shall be in a Related Line of
Business, (b) no Default shall have occurred and be continuing at the time
thereof or would result therefrom, (c) such acquisition shall be effected in
such manner so that the acquired Equity Interests, assets or rights are owned
either by the Company or a Subsidiary and, if effected by merger, consolidation
or amalgamation, the continuing, surviving or resulting entity shall be the
Company or a Subsidiary, provided that, nothing in this clause shall be deemed
to limit the ability of the Company or any Subsidiary to grant to a different
licensee any acquired license rights described in clause (iii) above (or any
rights derivative therefrom) and (d) the Company and its Subsidiaries shall be
in compliance, on a pro forma basis after giving effect to such acquisition,
with the covenant contained in Section 6.07 recomputed as at the last day of the
most recently ended fiscal quarter of the Company for which financial statements
are available, as if such acquisition had occurred on the first day of each
relevant period for testing such compliance.


“Permitted Encumbrances” means:

19

--------------------------------------------------------------------------------




(a) Liens imposed by law for taxes and duties, assessments, governmental charges
or levies that are not yet due or are being contested in compliance with Section
5.04;


(b) landlords, carriers’, warehousemen’s, mechanics’, shippers’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 45 days
or are being contested in compliance with Section 5.04;


(c) pledges and deposits made in connection with workers’ compensation,
unemployment insurance, old age pensions and other social security laws or
regulations, and pledges and deposits securing liability to insurance carriers
under insurance or self-insurance arrangements;


(d) Liens, pledges and deposits to secure the performance of tenders, bids,
trade contracts, leases, public or statutory obligations, warranty requirements,
customs, surety and appeal bonds, bonds posted in connection with actions, suits
or proceedings, performance and bid bonds and other obligations of a like
nature, in each case in the ordinary course of business;


(e) Liens incurred in the ordinary course of business in connection with the
sale, lease, transfer or other disposition of any credit card receivables of the
Company or any of its Subsidiaries;


(f) judgment, attachment or other similar liens in respect of judgments that do
not constitute an Event of Default under clause (k) of Article VII;


(g) easements, zoning restrictions, restrictive covenants, encroachments,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary; and


(h) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Permitted Investments; provided that the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness.


“Permitted Investments” means:


(a) direct obligations of, or obligations the principal of and interest on which
are directly and fully guaranteed or insured by, the United States of America
(or by any agency thereof to the extent such obligations are backed by the full
faith and credit of the United States of America) or any Participating Member
State;


(b) investments in commercial paper having, at such date of acquisition, a
credit rating of at least A-2 from S&P or P-2 from Moody’s;


(c) investments in demand deposits, certificates of deposit, eurocurrency time
deposits, banker’s acceptances and time deposits issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any Lender
or any commercial bank which has a combined capital and surplus and undivided
profits of not less than $100,000,000;

20

--------------------------------------------------------------------------------


(d) repurchase agreements with a term of not more than 180 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (c) above;


(e) securities with maturities of three years or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States or by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth or territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated, at such
date of acquisition, at least A- by S&P or A3 by Moody’s;


(f) securities with maturities of three years or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) of this definition;


(g) shares of money market funds that (i) comply with the criteria set forth in
(a) Securities and Exchange Commission Rule 2a-7 under the Investment Company
Act of 1940, as amended or (b) Securities and Exchange Commission Rule 3c-7
under the Investment Company Act of 1940, as amended and (ii) have portfolio
assets of at least (x) in the case of funds that invest exclusively in assets
satisfying the requirements of clause (a) of this definition, $250,000,000 and
(y) in all other cases, $500,000,000;


(h) in the case of investments by any Foreign Subsidiary, obligations of a
credit quality and maturity comparable to that of the items referred to in
clauses (a) through (g) above that are available in local markets;


(i) corporate debt obligations with a Moody’s rating of at least Baa3 or an S&P
rating of at least BBB-, or their equivalent, as follows: (i) corporate notes
and bonds and (ii) medium term notes; and


(j) mutual funds which invest primarily in the securities described in clauses
(a) through
(d) above.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (within the meaning of Section
3(2) of ERISA, but not including any Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Loan Party or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” (as defined in Section 3(5) of ERISA).


“Pounds Sterling” means the lawful currency of the United Kingdom.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.


“Priority Indebtedness” means (a) Indebtedness of the Company or any Subsidiary
(other than that described in Section 6.01(e)) secured by any Lien on any
asset(s) of the Company or any Subsidiary

21

--------------------------------------------------------------------------------


and (b) Indebtedness of any Subsidiary which is not a Subsidiary Guarantor, in
each case owing to a Person other than the Company or any Subsidiary.


“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two Business Days prior to the commencement of such Interest Period
(unless, in each case, market practice differs in the relevant market where the
LIBO Rate for such currency is to be determined, in which case the Quotation Day
will be determined by the Administrative Agent in accordance with market
practice in such market (and if quotations would normally be given on more than
one day, then the Quotation Day will be the last of those days)).


“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing
Bank, as applicable.


“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.


“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Company. No Lender shall be
obligated to be a Reference Bank without its consent.


“Register” has the meaning assigned to such term in Section 9.04.


“Related Line of Business” means: (a) any line of business in which the Company
or any of its Subsidiaries is engaged as of, or immediately prior to, the
Restatement Effective Date, (b) any wholesale, retail or other distribution of
products or services under any domestic or foreign patent, trademark, service
mark, trade name, copyright or license or (c) any similar, ancillary or related
business and any business which provides a service and/or supplies products in
connection with any business described in clause (a) or (b) above.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.


“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.


“Reportable Event” means any “reportable event,” as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, with respect to a Plan, other
than those events as to which notice is waived pursuant to DOL Regulation
Section 4043 as in effect on the Original Effective Date (no matter how such
notice requirement may be changed in the future).


“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.



22

--------------------------------------------------------------------------------


“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Credit Exposures and unused Revolving Commitments representing more
than 50% of the sum of the total Revolving Credit Exposures and unused Revolving
Commitments at such time.


“Requirement of Law” means, as to any Person, the Articles or Certificate of
Incorporation and By-Laws, Articles or Certificate of Formation and Operating
Agreement, or Certificate of Partnership or partnership agreement or other
organizational or governing documents of such Person, and any law, treaty, rule
or regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.


“Restatement Effective Date” has the meaning specified in the Amendment and
Restatement Agreement.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.


“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the applicable documentation
pursuant to which such Lender shall have assumed its Revolving Commitment
pursuant to the terms hereof, as applicable. The aggregate amount of the
Revolving Lenders’ Revolving Commitments on the Restatement Effective Date is
$700,000,000.


“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.


“Revolving Credit Maturity Date” means March 18, 2020, as extended (in the case
of each Revolving Lender consenting thereto) pursuant to Section 2.25.


“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.


“Revolving Loan” means a Loan made by a Revolving Lender pursuant to Section
2.01(a).


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security

23

--------------------------------------------------------------------------------


Council, the European Union or any EU member state, or any Person owned or
controlled by a Person listed on any such Sanctions-related list, or (b) any
Person that is a national of, organized in or resident in an Embargoed Country.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.


“SEC” means the United States Securities and Exchange Commission.


“Significant Subsidiary” means any Domestic Subsidiary that is a “Significant
Subsidiary” as defined in Regulation S-X, part 210.1-02 of Title 17 of the Code
of Federal Regulations.


“Standby Letter of Credit” means an irrevocable letter of credit issued pursuant
to this Agreement by an Issuing Bank pursuant to which such Issuing Bank agrees
to make payments in an Agreed Currency for the account of any Borrower in
respect of obligations of such Borrower incurred pursuant to contracts made or
performances undertaken or to be undertaken or like matters relating to
contracts to which such Borrower is or proposes to become a party in the
ordinary course of such Borrower’s business, including, but not limited to, for
insurance purposes and in connection with lease transactions.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.


“Subsidiary” means any subsidiary of the Company.


“Subsidiary Guarantor” means each Significant Subsidiary that is party to the
Subsidiary
Guaranty. The Subsidiary Guarantors on the Restatement Effective Date are
identified as such in



24

--------------------------------------------------------------------------------


Schedule 3.01 hereto. Notwithstanding the foregoing, no Excluded Subsidiary
shall be required to be a
Subsidiary Guarantor.


“Subsidiary Guaranty” means that certain Guarantee Agreement dated as of the
Original Effective Date in the form of Exhibit G (including any and all
supplements thereto) and executed by each Subsidiary Guarantor party thereto, as
amended, restated, supplemented or otherwise modified from time to time.


“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option, cap or collar agreements or similar
agreement involving, or settled by reference to, one or more interest or
exchange rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Company or the Subsidiaries
shall be a Swap Agreement.


“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.


“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder and its successors in such capacity.


“Swingline Loan” means a Loan made pursuant to Section 2.05.


“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.


“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Lender” means, as of any date of determination, each Lender having a Term
Loan
Commitment or that holds Term Loans.


“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the
most recent Assignment Agreement or other documentation contemplated hereby
executed by such Term Lender and (b) as to all Term Lenders, the aggregate
commitment of all Term Lenders to make Term Loans, which aggregate commitment
shall be $300,000,000 on the Restatement Effective Date. After advancing the
Term Loan, each reference to a Term Lender’s Term Loan Commitment shall refer to
that Term Lender’s Applicable Percentage of the Term Loans.


“Term Loan Maturity Date” means March 18, 2020, as extended (in the case of each
Term Lender consenting thereto) pursuant to Section 2.25.



25

--------------------------------------------------------------------------------


“Term Loans” means the term loans made by the Term Lenders to the Company
pursuant to Section 2.01(b).


“Total Assets” means, at any time, the total assets of the Company and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.


“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Withholding Agent” means any Loan Party and the Administrative Agent.


SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).


SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and

26

--------------------------------------------------------------------------------


Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


SECTION 1.04. Accounting Terms; GAAP; Exchange Rates. (a) Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the Restatement Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined therein
and (ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.


(b) For purposes of (i) determining the amount of Indebtedness incurred,
outstanding or proposed to be incurred or outstanding under Section 6.01 (but
excluding, for the avoidance of doubt, any calculation of Consolidated Net Worth
or Consolidated EBITDAR), (ii) determining the amount of obligations secured by
Liens incurred, outstanding or proposed to be incurred or outstanding under
Section 6.02, or (iii) determining the amount of Material Indebtedness, the net
assets of a Person or judgments outstanding under paragraphs (f), (g), (h), (i),
(j) or (k) of Article VII, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than dollars shall be translated
into dollars at the Exchange Rate on the applicable date, provided that no
Default shall arise as a result of any limitation set forth in dollars in
Section 6.01 or 6.02 being exceeded solely as a result of changes in Exchange
Rates from those rates applicable at the time or times Indebtedness or
obligations secured by Liens were initially consummated or acquired in reliance
on the exceptions under such Sections.


SECTION 1.05. Amendment and Restatement of the Existing Credit Agreement. The
parties to this Agreement agree that, on the Restatement Effective Date, the
terms and provisions of the Existing Credit Agreement shall be and hereby are
amended, superseded and restated in their entirety by the terms and provisions
of this Agreement. This Agreement is not intended to and shall not constitute a
novation. All Loans made and Obligations incurred under the Existing Credit
Agreement which are outstanding on the Restatement Effective Date shall continue
as Loans and Obligations under (and shall be governed by the terms of) this
Agreement and the other Loan Documents. Without limiting the foregoing, upon the
effectiveness of the amendment and restatement contemplated hereby (and by the
Amendment and Restatement Agreement) on the Restatement Effective Date: (a) all
references in the “Loan Documents” (as defined in the Existing Credit Agreement)
to the “Administrative Agent”, the “Credit Agreement” and the “Loan Documents”
shall be deemed to refer to the Administrative Agent, this Agreement and the
Loan Documents, (b) the “Commitments” (as defined in the Existing Credit
Agreement) shall be redesignated as Revolving Commitments as set forth on the
Schedule 2.01, (c) the Administrative Agent shall make such other reallocations,
sales, assignments or other relevant actions in respect of each Lender’s credit
exposure under the Existing Credit Agreement as are necessary in order that each
such Lender’s Revolving Credit

27

--------------------------------------------------------------------------------


Exposure and outstanding Revolving Loans hereunder reflects such Lender’s
Applicable Percentage of the outstanding aggregate Revolving Credit Exposures on
the Restatement Effective Date and (d) the Borrowers hereby agree to compensate
each Lender for any and all losses, costs and expenses incurred by such Lender
in connection with the sale and assignment of any Eurocurrency Loans (including
the “Eurocurrency Loans” under the Existing Credit Agreement) and such
reallocation described above, in each case on the terms and in the manner set
forth in Section 2.16 hereof.
ARTICLE II
The Credits


SECTION 2.01. Commitments. Prior to the Restatement Effective Date, certain
“Revolving Loans” were made to the Borrowers under the Existing Credit Agreement
which remain outstanding as of the Restatement Effective Date (such outstanding
loans being hereinafter referred to as the “Existing Revolving Loans”). Subject
to the terms and conditions set forth in this Agreement, each Borrower and each
of the Lenders agree that on the Restatement Effective Date, but subject to the
reallocation and other transactions described in Section 1.05, the Existing
Revolving Loans shall be re- evidenced as Revolving Loans under this Agreement
and the terms of the Existing Revolving Loans shall be restated in their
entirety and shall be evidenced by this Agreement. Subject to the terms and
conditions set forth herein, (a) each Revolving Lender (severally and not
jointly) agrees to make Revolving Loans to the Borrowers in Agreed Currencies
from time to time during the Availability Period in an aggregate principal
amount that will not result in (i) subject to Sections 2.04 and 2.11(b), the
Dollar Amount of such Lender’s Revolving Credit Exposure exceeding such Lender’s
Revolving Commitment or (ii) subject to Sections 2.04 and 2.11(b), the sum of
the Dollar Amount of the total Revolving Credit Exposures exceeding the
aggregate Revolving Commitments, and (b) each Term Lender with a Term Loan
Commitment (severally and not jointly) agrees to make a Term Loan to the Company
in Dollars on the Restatement Effective Date, in an amount equal to such
Lender’s Term Loan Commitment by making immediately available funds available to
the Administrative Agent’s designated account, not later than the time specified
by the Administrative Agent. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may
not be reborrowed.


SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the applicable Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. Any Swingline Loan shall be made in accordance with the procedures set
forth in Section 2.05. The Term Loans shall amortize as set forth in Section
2.10.


(b) Subject to Section 2.14, each Revolving Borrowing and Term Loan Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the relevant
Borrower may request in accordance herewith; provided that each ABR Loan shall
only be made in Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender
at its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the

28

--------------------------------------------------------------------------------


relevant Borrower to repay such Loan in accordance with the terms of this
Agreement.


(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 (or, if such Borrowing is denominated in (i) Japanese Yen,
JPY10,000,000 or (ii) a Foreign Currency other than Japanese Yen, 100,000 units
of such currency) and not less than $1,000,000 (or, if such Borrowing is
denominated in (i) Japanese Yen, JPY100,000,000 or (ii) a Foreign Currency other
than Japanese Yen, 1,000,000 units of such currency). At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $500,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the aggregate Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e). Each Swingline Loan shall be in an amount that is an integral multiple
of $500,000 and not less than $500,000. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of fifteen (15) Eurocurrency Borrowings outstanding.


(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the applicable
Maturity Date.


SECTION 2.03. Requests for Borrowings. To request a Borrowing, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request (a) by irrevocable written notice (via a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the applicable Borrower, or the Company on behalf of the applicable
Borrower, promptly followed by telephonic confirmation of such request) in the
case of a Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or by irrevocable written notice (via a written Borrowing Request in a
form approved by the Administrative Agent and signed by such Borrower, or the
Company on its behalf) not later than four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency), in each case before
the date of the proposed Borrowing or (b) by telephone in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e) may be given not later than 11:00 a.m., New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the applicable Borrower, or the Company on
behalf of the applicable Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:


(i) the name of the applicable Borrower;


(ii) the aggregate amount of the requested Borrowing;


(iii) the date of such Borrowing, which shall be a Business Day;


(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and whether such Borrowing is a Revolving Borrowing or a Term Loan
Borrowing;



29

--------------------------------------------------------------------------------


(v) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and


(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.


If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the relevant Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.


SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:


(a) each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,


(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and


(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.


Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.


SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender may in its sole discretion make Swingline Loans in
Dollars to the Company from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Loans exceeding
$20,000,000 or (ii) the Dollar Amount of the total Revolving Credit Exposures
exceeding the aggregate Revolving Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Company may borrow, prepay and reborrow
Swingline Loans.


(b) To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Company. The Swingline Lender shall make each Swingline Loan available to
the Company by means of a credit to the general deposit account of the Company
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the relevant Issuing Bank)

30

--------------------------------------------------------------------------------


by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.


(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Company of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Company (or other party on behalf of
the Company) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company of any default in the payment thereof.


SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower may request the issuance of Letters of
Credit in the form of Commercial Letters of Credit or Standby Letters of Credit
denominated in Agreed Currencies for its own account, in a form reasonably
acceptable to the relevant Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by any Borrower to,
or entered into by any Borrower with, the relevant Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.


(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the relevant Issuing Bank) to
the relevant Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or

31

--------------------------------------------------------------------------------


identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the Agreed Currency applicable thereto, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by an Issuing Bank,
the applicable Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
applicable Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) subject to Sections
2.04 and 2.11(b), the Dollar Amount of the LC Exposure solely in respect of
Standby Letters of Credit shall not exceed $125,000,000 and (ii) subject to
Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the total Revolving
Credit Exposures shall not exceed the aggregate Revolving Commitments.


(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Revolving Credit
Maturity Date. For the avoidance of doubt, if the Revolving Credit Maturity Date
shall be extended pursuant to Section 2.25, “Revolving Credit Maturity Date” as
referenced in this clause (c) shall refer to the Revolving Credit Maturity Date
as extended pursuant to Section 2.25; provided that, notwithstanding anything in
this Agreement (including Section 2.25 hereof) or any other Loan Document to the
contrary, the Revolving Credit Maturity Date, as such term is used in reference
to any Issuing Bank or any Letter of Credit issued thereby, may not be extended
without the prior written consent of the relevant Issuing Bank.


(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the relevant Issuing Bank or the Revolving Lenders, the relevant
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the relevant Issuing Bank, a participation in such Letter
of Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the relevant Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to any Borrower for any reason.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.


(e) Reimbursement. If the relevant Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the applicable Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent in Dollars the Dollar
Amount equal to such LC Disbursement, calculated as of the date such Issuing
Bank made such LC Disbursement (or if such Issuing Bank shall so elect in its
sole

32

--------------------------------------------------------------------------------


discretion by notice to the applicable Borrower, in such other Agreed Currency
which was paid by such Issuing Bank pursuant to such LC Disbursement in an
amount equal to such LC Disbursement) not later than 12:00 noon, Local Time, on
the date that such LC Disbursement is made, if the applicable Borrower shall
have received notice of such LC Disbursement prior to 10:00 a.m., Local Time, on
such date, or, if such notice has not been received by such Borrower prior to
such time on such date, then not later than 12:00 noon, Local Time, on the
Business Day immediately following the day that such Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that, if such LC Disbursement is not less than the Dollar Amount of
$500,000, such Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with (i) to the extent such LC Disbursement was made in Dollars, an ABR
Revolving Borrowing or Swingline Loan in Dollars in an amount equal to such LC
Disbursement or (ii) to the extent such LC Disbursement was made in a Foreign
Currency, a Eurocurrency Revolving Borrowing in such Foreign Currency in an
amount equal to such LC Disbursement and, in each case, to the extent so
financed, such Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Borrowing, Eurocurrency Revolving
Borrowing or Swingline Loan, as applicable. If any Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from such Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
applicable Borrower, in the same manner as provided in Section 2.07 with respect
to Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the relevant Issuing Bank the amounts so received by it
from the Revolving Lenders. Promptly following receipt by the Administrative
Agent of any payment from any Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to such Issuing Bank or, to
the extent that Revolving Lenders have made payments pursuant to this paragraph
to reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as
their interests may appear. Any payment made by a Revolving Lender pursuant to
this paragraph to reimburse the relevant Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement. If any
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, any Issuing Bank or any
Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in Dollars, such
Borrower shall, at its option, either (x) pay the amount of any such tax
requested by the Administrative Agent, the relevant Issuing Bank or the relevant
Lender or (y) reimburse each LC Disbursement made in such Foreign Currency in
Dollars, in an amount equal to the Equivalent Amount, calculated using the
applicable Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.


(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the relevant Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the

33

--------------------------------------------------------------------------------


foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, any
Borrower’s obligations hereunder. Neither the Administrative Agent, the
Revolving Lenders nor the Issuing Banks, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the relevant Issuing Bank;
provided that the foregoing shall not be construed to excuse the relevant
Issuing Bank from liability to a Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by such Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of any Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, each Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.


(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve such Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.


(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans (or in the case such
LC Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans); provided that, if such Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the relevant Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Lender to the extent of such payment.


(i) Replacement of any Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the applicable Borrower, the Administrative
Agent, the replaced

34

--------------------------------------------------------------------------------


Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Lenders of any such replacement of any Issuing Bank. At the
time any such replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
by such successor Issuing Bank thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.


(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that any Borrower receives notice from the
Administrative Agent or the Required Revolving Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, such Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to the Dollar Amount of the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that (i) the portions of such
amount attributable to undrawn Foreign Currency Letters of Credit or LC
Disbursements in a Foreign Currency that such Borrower is not late in
reimbursing shall be deposited in the applicable Foreign Currencies in the
actual amounts of such undrawn Letters of Credit and LC Disbursements and (ii)
the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to any Borrower described in clause (h) or (i) of Article VII. For
the purposes of this paragraph, the Foreign Currency LC Exposure shall be
calculated using the applicable Exchange Rate on the date notice demanding cash
collateralization is delivered to the applicable Borrower. Each Borrower also
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Section 2.11(b). Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrowers’
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the relevant
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations. If any Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to such Borrower within three (3) Business Days after all
Events of Default have been cured or waived.


(k) Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the

35

--------------------------------------------------------------------------------


Administrative Agent (i) on the first Business Day of each week, the daily
activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (iii) on each Business Day on
which such Issuing Bank pays any amount in respect of one or more drawings under
Letters of Credit, the date of such payment(s) and the amount of such
payment(s), (iv) on any Business Day on which the Borrowers fail to reimburse
any Reimbursement Obligation required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount and currency of such payment
in respect of Letters of Credit and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request.


(l) Existing Letter of Credit. The Existing Letter of Credit shall be deemed to
be a
Letter of Credit issued hereunder.


SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
1:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 1:00 p.m., Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that (i) Term Loans shall be made as provided in Section 2.01(b) and
(ii) Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds, to (x) an account of
the Company maintained with the Administrative Agent in New York City or Chicago
and designated by the Company in the applicable Borrowing Request, in the case
of Loans denominated in Dollars and (y) an account of such Borrower in the
relevant jurisdiction and designated by such Borrower in the applicable
Borrowing Request, in the case of Loans denominated in a Foreign Currency;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the relevant Issuing Bank.


(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or, in the case of an ABR
Borrowing, prior to the proposed time of any Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the relevant
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and such Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance

36

--------------------------------------------------------------------------------


with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency) or (ii) in the case of such Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.


SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the relevant Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.


(b) To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election (by telephone
or irrevocable written notice in the case of a Borrowing denominated in Dollars
or by irrevocable written notice (via an Interest Election Request in a form
approved by the Administrative Agent and signed by such Borrower, or the Company
on its behalf) in the case of a Borrowing denominated in a Foreign Currency) by
the time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Borrowing of the Type and Class resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the relevant Borrower, or the Company on its behalf. Notwithstanding any
contrary provision herein, this Section shall not be construed to permit any
Borrower to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or (iii)
convert any Borrowing to a Borrowing of a Type not available under the Class of
Commitments pursuant to which such Borrowing was made.


(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);


(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and


(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election,

37

--------------------------------------------------------------------------------


which Interest Period shall be a period contemplated by the definition of the
term
“Interest Period”.


If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.


(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Borrowing denominated in
Dollars, such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency in respect of which the
applicable Borrower shall have failed to deliver an Interest Election Request
prior to the third (3rd) Business Day preceding the end of such Interest Period,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Agreed Currency with an Interest Period of one month unless such
Eurocurrency Borrowing is or was repaid in accordance with Section 2.11.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Company, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing denominated in Dollars may be
converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) unless
repaid, each Eurocurrency Borrowing denominated in a Foreign Currency shall
automatically be continued as a Eurocurrency Borrowing with an Interest Period
of one month.


SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Term Loan Commitments shall terminate at 3:00 p.m. (New York
City time) on the Restatement Effective Date and (ii) the Revolving Commitments
shall terminate on the Revolving Credit Maturity Date.


(b) The Company may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Company shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the Dollar Amount of the sum of the
Revolving Credit Exposures would exceed the aggregate Revolving Commitments.


(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Revolving Commitments delivered by the Company may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition

38

--------------------------------------------------------------------------------


is not satisfied. Any termination or reduction of the Revolving Commitments
shall be permanent. Each reduction of the Revolving Commitments shall be made
ratably among the Revolving Lenders in accordance with their respective
Revolving Commitments.


SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) Each
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan made to such Borrower on the Revolving Credit Maturity Date
in the currency of such Loan and (ii) in the case of the Company, to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Revolving Credit Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two (2) Business Days after such Swingline Loan is made; provided that
on each date that a Revolving Borrowing is made, the Company shall repay all
Swingline Loans then outstanding. The Company shall repay Term Loans on each
date set forth below in the aggregate principal amount set forth opposite such
date (as adjusted from time to time pursuant to Section 2.11(a)):


Date
Amount
September 30, 2015
$3,750,000
December 31, 2015
$3,750,000
March 31, 2016
$3,750,000
June 30, 2016
$3,750,000
September 30, 2016
$3,750,000
December 31, 2016
$3,750,000
March 31, 2017
$3,750,000
June 30, 2017
$3,750,000
September 30, 2017
$3,750,000
December 31, 2017
$3,750,000
March 31, 2018
$3,750,000
June 30, 2018
$3,750,000
September 30, 2018
$7,500,000
December 31, 2018
$7,500,000
March 31, 2019
$7,500,000
June 30, 2019
$7,500,000
September 30, 2019
$11,250,000
December 31, 2019
$11,250,000



To the extent not previously repaid, all unpaid Term Loans shall be paid in full
in Dollars by the
Company on the Term Loan Maturity Date.


(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and

39

--------------------------------------------------------------------------------


payable from each Borrower to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.


(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.


(e) Any Lender may request, through the Administrative Agent, that Loans made by
it to any Borrower be evidenced by a promissory note. In such event, the
relevant Borrower shall prepare, execute and deliver to such Lender a promissory
note payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if any such promissory note
is a registered note, to such payee and its registered assigns).


SECTION 2.11. Prepayment of Loans.


(a) Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case
of prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., Local
Time, three (3) Business Days (in the case of a Eurocurrency Borrowing
denominated in Dollars) or four (4) Business Days (in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency), in each case before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing and each voluntary prepayment
of a Term Loan Borrowing shall be applied ratably to the Term Loans included in
the prepaid Term Loan Borrowing in such order of application as directed by the
Company. Prepayments shall be accompanied by (i) accrued interest to the extent
required by Section 2.13 and (ii) break funding payments pursuant to Section
2.16 (if any).


(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of all of the
Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the aggregate Revolving Commitments
or (ii)

40

--------------------------------------------------------------------------------


solely as a result of fluctuations in currency exchange rates, the sum of the
aggregate principal Dollar Amount of all of the Revolving Credit Exposures (so
calculated) exceeds 105% of the aggregate Revolving Commitments, the Borrowers
shall in each case immediately repay Revolving Borrowings or cash collateralize
LC Exposure in an account with the Administrative Agent pursuant to Section
2.06(j), as applicable, in an aggregate principal amount sufficient to cause the
aggregate Dollar Amount of all Revolving Credit Exposures (so calculated) to be
less than or equal to the aggregate Revolving Commitments.


SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on the average Available Revolving Commitment of such Lender
during the period from and including the Original Effective Date to but
excluding the date on which such Revolving Commitment terminates; provided that,
if such Lender continues to have any Revolving Credit Exposure after its
Revolving Commitment terminates, then such commitment fee shall continue to
accrue on the daily amount of such Lender’s Revolving Credit Exposure from and
including the date on which its Revolving Commitment terminates to but excluding
the date on which such Lender ceases to have any Revolving Credit Exposure.
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Original Effective Date; provided that any commitment fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).


(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Standby Letters of Credit, which shall accrue at the same Applicable Rate
used to determine the interest rate applicable to Eurocurrency Revolving Loans
on the average daily Dollar Amount of such Lender’s LC Exposure in respect of
Standby Letters of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements in respect of Standby Letters of Credit) during
the period from and including the Original Effective Date to but excluding the
later of the date on which such Lender’s Revolving Commitment terminates and the
date on which such Lender ceases to have any LC Exposure in respect of Standby
Letters of Credit, (ii) to the Administrative Agent for the account of each
Revolving Lender a participation fee with respect to its participations in
Commercial Letters of Credit, which shall accrue at the Applicable Rate
applicable to Commercial Letters of Credit on the average daily Dollar Amount of
such Lender’s LC Exposure in respect of Commercial Letters of Credit (excluding
any portion thereof attributable to unreimbursed LC Disbursements in respect of
Commercial Letters of Credit) during the period from and including the Original
Effective Date to but excluding the later of the date on which such Revolving
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure in respect of Commercial Letters of Credit and
(iii) to the relevant Issuing Bank for its own account a fronting fee, which
shall accrue at a rate per annum separately agreed upon by the Company and such
Issuing Bank on the average daily Dollar Amount of the LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) attributable
to Letters of Credit issued by such Issuing Bank during the period from and
including the Original Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Unless otherwise specified above, participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following

41

--------------------------------------------------------------------------------


such last day, commencing on the first such date to occur after the Original
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to any Issuing Bank pursuant to this paragraph shall be
payable within ten (10) Business Days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). Participation fees and fronting fees in respect of
Letters of Credit denominated in Dollars shall be paid in Dollars, and
participation fees and fronting fees in respect of Letters of Credit denominated
in a Foreign Currency shall be paid in such Foreign Currency.


(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.


(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the applicable Lenders. Fees paid shall not be refundable
under any circumstances.


SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.


(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.


(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.


(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted

42

--------------------------------------------------------------------------------


LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.


SECTION 2.14. Alternate Rate of Interest. (a) If at the time that the
Administrative Agent shall seek to determine the LIBOR Screen Rate on the
Quotation Day for any Interest Period for a Eurocurrency Borrowing the LIBOR
Screen Rate shall not be available for such Interest Period and/or for the
applicable currency with respect to such Eurocurrency Borrowing for any reason,
and the Administrative Agent shall reasonably determine that it is not possible
to determine the Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error), then the LIBO Rate for such Interest Period for
such Eurocurrency Borrowing shall be the Reference Bank Rate; provided that if
the Reference Bank Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement; provided, further, however, that if less
than two Reference Banks shall supply a rate to the Administrative Agent for
purposes of determining the LIBO Rate for such Eurocurrency Borrowing, (i) if
such Borrowing shall be requested in Dollars, then such Borrowing shall be made
as an ABR Borrowing at the Alternate Base Rate and (ii) if such Borrowing shall
be requested in any Foreign Currency, the LIBO Rate shall be equal to the rate
determined by the Administrative Agent in its reasonable discretion after
consultation with the Company and consented to in writing by the Required
Lenders (the “Alternative Rate”); provided, however, that until such time as the
Alternative Rate shall be determined and so consented to by the Required
Lenders, Borrowings shall not be available in such Foreign Currency.


(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:


(i) the Administrative Agent reasonably determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for a Loan in the applicable currency or for the applicable Interest Period; or


(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period; then
the Administrative Agent shall give notice thereof to the applicable Borrower
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the applicable Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurocurrency Borrowing shall be
ineffective and, unless repaid, (A) in the case of a Eurocurrency Borrowing
denominated in Dollars, such Borrowing shall be made as an ABR Borrowing and (B)
in the case of a Eurocurrency Revolving Borrowing denominated in a Foreign
Currency, such Eurocurrency Revolving Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto and (ii) if any Borrowing
Request requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be
made as an ABR Borrowing (and if any Borrowing Request requests a Eurocurrency
Revolving Borrowing denominated in a Foreign Currency, then the LIBO Rate for
such Eurocurrency Revolving Borrowing shall be the Alternative Rate); provided
that if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.


SECTION 2.15. Increased Costs. (a) If any Change in Law shall:



43

--------------------------------------------------------------------------------


(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;


(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes or any condition, cost or
expense reflected in the Adjusted LIBO Rate) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein; or


(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; and the result of any of the
foregoing shall be to increase the cost to such Lender or such other Recipient
of making, continuing, converting into or maintaining any Loan or of maintaining
its obligation to make any such Loan or to increase the cost to such Lender,
such Issuing Bank or such other Recipient of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender, such Issuing Bank or such other Recipient hereunder,
whether of principal, interest or otherwise, then, upon request of such Lender,
such Issuing Bank or such other Recipient, the applicable Borrower will pay to
such Lender, such Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Bank
or such other Recipient, as the case may be, for such additional costs incurred
or reduction suffered.


(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.


(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause the other Borrowers to pay, such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.


(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a

44

--------------------------------------------------------------------------------


Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.


SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) Business Days after receipt
thereof.


SECTION 2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made. For the avoidance of doubt, the Loan Parties will not be
required to pay any additional amounts (or indemnification payments pursuant to
paragraph (d) of this Section 2.17) with respect to any U.S. federal income
Taxes that are imposed on a gross basis on, or that are required to be withheld
or deducted from, a payment to any Recipient that would not have been imposed
but for any Change in Law occurring after the date on which such Recipient
became a party to this Agreement.


(b) Payment of Other Taxes by the Borrowers. The relevant Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, Other Taxes.







45

--------------------------------------------------------------------------------




(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the relevant Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.


(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:



46

--------------------------------------------------------------------------------


(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;


(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable;


(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or
successor form) establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN (or successor form) establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;


(2) executed originals of IRS Form W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN (or successor form); or


(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or successor form), a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;


(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary

47

--------------------------------------------------------------------------------


documentation as may be prescribed by applicable law to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and


(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to Sections 1471 through 1474 of the Code after the Restatement Effective
Date.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.


(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after- Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.


(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
each Issuing Bank and the term “applicable law” includes FATCA.


(j) Luxembourg Registration Duty. In order to not unnecessarily cause
application of Luxembourg’s registration duty applicable to documents in writing
evidencing an obligation to pay,

48

--------------------------------------------------------------------------------


neither the Administrative Agent nor any Lender will take any action to file or
register this Agreement or any of the Loan Documents with applicable Luxembourg
authorities which would cause such registration duty to be payable unless the
Administrative Agent reasonably deems such action necessary in connection with
the protection of rights or pursuit of remedies during the continuance of an
Event of Default.


(k) FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Restatement Effective Date, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471- 2(b)(2)(i).


SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.


(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to (i)
in the case of payments denominated in Dollars, 12:00 noon, New York City time
and (ii) in the case of payments denominated in a Foreign Currency, 12:00 noon,
Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of
a Credit Event denominated in a Foreign Currency, the Administrative Agent’s
Eurocurrency Payment Office for such currency, except payments to be made
directly to an Issuing Bank or the Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments denominated in the same currency received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. Notwithstanding the
foregoing provisions of this Section, if, after the making of any Credit Event
in any Foreign Currency, currency control or exchange regulations are imposed in
the country which issues such currency with the result that the type of currency
in which the Credit Event was made (the “Original Currency”) no longer exists or
any Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by such Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations.


(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in

49

--------------------------------------------------------------------------------


accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.


(c) [Intentionally omitted].


(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.


(e) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency).


(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such

50

--------------------------------------------------------------------------------


Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.


SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any Indemnified Taxes additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b) If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and if a Revolving Commitment is being assigned, the relevant Issuing
Bank and the Swingline Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.


SECTION 2.20. Expansion Option. The Company may from time to time elect to
increase the Revolving Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in minimum increments of
$25,000,000 so long as, after giving effect thereto, the aggregate amount of
such increases and all such Incremental Term Loans does not exceed $300,000,000.
The Company may arrange for any such increase or tranche to be provided by one
or more Lenders (each Lender so agreeing to an increase in its Revolving
Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”; provided that no Ineligible Institution may be an Augmenting Lender),
which agree to increase their existing Revolving Commitments, or to participate
in such Incremental Term Loans, or provide new Revolving Commitments, as the
case may be; provided that (i) each Augmenting Lender, shall be subject to the
approval of the Company and the Administrative Agent and (ii) (x) in the case of
an Increasing Lender, the Company and such Increasing Lender execute an
agreement substantially in the form of Exhibit C hereto, and (y) in the case of
an Augmenting Lender, the Company and such Augmenting Lender execute an
agreement substantially in the form of Exhibit D hereto. No consent of any
Lender (other than the Lenders participating in the increase or any Incremental
Term Loan) shall be required for any increase in Revolving Commitments or
Incremental

51

--------------------------------------------------------------------------------


Term Loan pursuant to this Section 2.20. Increases and new Revolving Commitments
and Incremental Term Loans created pursuant to this Section 2.20 shall become
effective on the date agreed by the Company, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof. Notwithstanding the foregoing, no increase in
the Revolving Commitments (or in the Revolving Commitment of any Lender) or
tranche of Incremental Term Loans shall become effective under this paragraph
unless, (i) on the proposed date of the effectiveness of such increase or
Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and (b)
of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company and (B) the Company
shall be in compliance (on a pro forma basis) with the covenant contained in
Section 6.07 and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Restatement Effective Date as to the
corporate power and authority of the Borrowers to borrow hereunder after giving
effect to such increase. On the effective date of any increase in the Revolving
Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) except in
the case of any Incremental Term Loans, the Borrowers shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Revolving Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the applicable Borrower, or the Company on behalf of
the applicable Borrower, in accordance with the requirements of Section 2.03).
The deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan, shall be, unless waived by
any applicable Lender in its reasonable discretion, subject to indemnification
by the Borrowers pursuant to the provisions of Section 2.16 if the deemed
payment occurs other than on the last day of the related Interest Periods. The
Incremental Term Loans (a) shall rank pari passu in right of payment with the
Revolving Loans and the initial Term Loans, (b) shall not mature earlier than
the latest Maturity Date in effect on the date of incurrence of such Incremental
Term Loans (but may have amortization prior to such date) and (c) shall be
treated substantially the same as (and in any event no more favorably than) the
Revolving Loans and the initial Term Loans; provided that (i) the terms and
conditions applicable to any tranche of Incremental Term Loans maturing after
the latest Maturity Date in effect on the date of incurrence of such Incremental
Term Loans may provide for material additional or different financial or other
covenants or prepayment requirements applicable only during periods after the
latest Maturity Date in effect on the date of incurrence of such Incremental
Term Loans and (ii) the Incremental Term Loans may be priced differently than
the Revolving Loans and the Term Loans. Incremental Term Loans may be made
hereunder pursuant to an amendment or restatement (an “Incremental Term Loan
Amendment”) of this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrowers, each Increasing Lender participating in such tranche,
each Augmenting Lender participating in such tranche, if any, and the
Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this Section
2.20. Nothing contained in this Section 2.20 shall constitute, or otherwise be
deemed to be, a commitment on the part of any Lender to increase its Revolving
Commitment hereunder, or provide Incremental Term Loans, at any time.


SECTION 2.21. [Intentionally Omitted].



52

--------------------------------------------------------------------------------


SECTION 2.22. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.


SECTION 2.23. Designation of Foreign Subsidiary Borrowers. The Company may at
any time and from time to time designate any Eligible Foreign Subsidiary as a
Foreign Subsidiary Borrower by delivery to the Administrative Agent of a
Borrowing Subsidiary Agreement executed by such Subsidiary and the Company and
the satisfaction of the other conditions precedent set forth in Section 4.03,
and upon such delivery and satisfaction such Subsidiary shall for all purposes
of this Agreement be a Foreign Subsidiary Borrower and a party to this Agreement
until the Company shall have executed and delivered to the Administrative Agent
a Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon
such Subsidiary shall cease to be a Foreign Subsidiary Borrower and a party to
this Agreement. Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become effective as to any Foreign Subsidiary Borrower at a
time when any principal of or interest on any Loan to such Borrower shall be
outstanding hereunder, provided that such Borrowing Subsidiary Termination shall
be effective to terminate the right of such Foreign Subsidiary Borrower to make
further Borrowings under this Agreement. As soon as practicable upon receipt of
a Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender.


SECTION 2.24. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);


(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders or the Required Revolving
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that, except as otherwise provided in Section 9.02, this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender directly
affected thereby;



53

--------------------------------------------------------------------------------


(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:


(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non- Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments;


(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within three (3) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of each Issuing Bank
only, the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;


(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;


(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and


(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the relevant Issuing Bank or any
other Lender hereunder, all letter of credit fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to such
Issuing Bank until and to the extent that such LC Exposure is reallocated and/or
cash collateralized; and


(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the relevant Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 2.24(c), and participating interests in any such newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non- Defaulting Lenders in a manner consistent with Section
2.24(c)(i) (and such Defaulting Lender shall not participate therein).


If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the Original Effective Date and for so long as such event shall
continue or (ii) the Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its funding obligations under
one or more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Bank shall be

54

--------------------------------------------------------------------------------


required to issue, amend or increase any Letter of Credit, unless the Swingline
Lender or the relevant Issuing Bank, as the case may be, shall have entered into
arrangements with the Company or such Lender, reasonably satisfactory to the
Swingline Lender or such Issuing Bank, as the case may be, to defease any risk
to it in respect of such Lender hereunder.


In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.


SECTION 2.25. Extension of Maturity Date.


(a) Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the applicable Class of Lenders) not earlier
than 60 days and not later than 30 days prior to each anniversary of the
Restatement Effective Date (each such date, an “Extension Date”), request that
each Lender extend such Lender’s Revolving Credit Maturity Date or Term Loan
Maturity Date, as the case may be (the “Applicable Maturity Date”), to the date
that is one year after the Applicable Maturity Date then in effect for such
Lender (the “Existing Maturity Date”).


(b) Lender Elections to Extend. Each Lender of the applicable Class, acting in
its sole and individual discretion, shall, by notice to the Administrative Agent
given not later than the date that is 15 days after the date on which the
Administrative Agent received the Company’s extension request (the “Lender
Notice Date”), advise the Administrative Agent whether or not such Lender agrees
to such extension (each applicable Lender that determines to so extend its
Applicable Maturity Date, an “Extending Lender”). Each Lender of the applicable
Class that determines not to so extend its Applicable Maturity Date (a
“Non-Extending Lender”), shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Lender
Notice Date), and any Lender of the applicable Class that does not so advise the
Administrative Agent on or before the Lender Notice Date shall be deemed to be a
Non-Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree, and it is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Company for extension of the Applicable Maturity Date


(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Company of each applicable Lender’s determination under this Section no
later than the date that is 15 days prior to the applicable Extension Date (or,
if such date is not a Business Day, on the next preceding Business Day).


(d) Additional Commitment Lenders. The Company shall have the right, but shall
not be obligated, on or before the Applicable Maturity Date for any
Non-Extending Lender to replace such Non-Extending Lender with, and add as a
“Revolving Lender” (in the case of any extension of the Revolving Credit
Maturity Date) or as “Term Lender” (in the case of any extension of the Term
Loan Maturity Date) under this Agreement in place thereof, one or more banks,
financial institutions or other entities (each, an “Additional Commitment
Lender”) approved by the Administrative Agent in accordance with the procedures
provided in Section 2.19(b), each of which applicable Additional Commitment
Lenders shall have entered into an Assignment and Assumption

55

--------------------------------------------------------------------------------


(in accordance with and subject to the restrictions contained in Section 9.04,
with the Company or replacement Lender obligated to pay any applicable
processing or recordation fee) with such Non-Extending Lender, pursuant to which
such Additional Commitment Lenders shall, effective on or before the Applicable
Maturity Date for such Non-Extending Lender, assume a Revolving Commitment
and/or Term Loans, as the case may be (and, if any such Additional Commitment
Lender is already a Lender of the applicable Class, its Commitment of such Class
shall be in addition to such Lender’s Commitment of such Class hereunder on such
date). Prior to any Non-Extending Lender being replaced by one or more
Additional Commitment Lenders pursuant hereto, such Non-Extending Lender may
elect, in its sole discretion, by giving irrevocable notice thereof to the
Administrative Agent and the Company (which notice shall set forth such Lender’s
new Applicable Maturity Date), to become an Extending Lender. The Administrative
Agent may effect such amendments to this Agreement as are reasonably necessary
to provide for any such extensions with the consent of the Company but without
the consent of any other Lenders; provided that any amendments to the scheduled
amortization of any Class of Term Loans held by Extending Lenders and any
Additional Commitment Lenders shall be subject to the consent of the applicable
Extending Lenders and Additional Commitment Lenders.


(e) [Intentionally Omitted].


(f) Conditions to Effectiveness of Extension. Notwithstanding the foregoing, (x)
no more than two (2) extensions of each Maturity Date shall be permitted
hereunder and (y) any extension of any Maturity Date pursuant to this Section
2.25 shall not be effective with respect to any Extending Lender unless:


(i) no Default or Event of Default shall have occurred and be continuing on the
applicable Extension Date and immediately after giving effect thereto;


(ii) the representations and warranties of the Company set forth in this
Agreement are true and correct in all material respects (or in all respects if
such representation is qualified by materiality or Material Adverse Effect) on
and as of the applicable Extension Date and after giving effect thereto, as
though made on and as of such date (or, if any such representation or warranty
is expressly stated to have been made as of a specific date, as of such specific
date); and


(iii) the Administrative Agent shall have received a certificate from the
Company signed by a Financial Officer of the Company (A) certifying the accuracy
of the foregoing clauses (i) and (ii) and (B) certifying and attaching the
resolutions, if any are otherwise required, adopted by each Borrower approving
or consenting to such extension.


(g) Maturity Date for Non-Extending Lenders. On each Existing Maturity Date
applicable to such Lender, (i) to the extent of the Commitments and Loans of
each Non- Extending Lender of the relevant Class not assigned to the Additional
Commitment Lenders of such Class, the Commitment of each Non-Extending Lender of
such Class shall automatically terminate and (ii) the Company shall repay such
Non-Extending Lender of such Class in accordance with Section 2.10 (and shall
pay to such Non-Extending Lender all of the other Obligations owing to it under
this Agreement) and after giving effect thereto shall prepay any Loans of the
applicable Class outstanding on such date (and pay any additional amounts
required pursuant to Section 2.16) to the extent necessary to keep outstanding
Loans of the applicable Class ratable with any revised Applicable Percentages of
the respective Lenders

56

--------------------------------------------------------------------------------


of such Class effective as of such date, and the Administrative Agent shall
administer any necessary reallocation of the applicable Credit Exposures
(without regard to any minimum borrowing, pro rata borrowing and/or pro rata
payment requirements contained elsewhere in this Agreement).


(h) Conflicting Provisions. This Section shall supersede any provisions in
Section
2.18 or Section 9.02 to the contrary.
ARTICLE III
Representations and Warranties


Each Borrower represents and warrants to the Lenders that:


SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Company and its
Significant Subsidiaries is duly organized, validly existing and in good
standing (to the extent such concept is applicable in the relevant jurisdiction)
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required. Schedule 3.01 hereto (as
supplemented from time to time) identifies each Subsidiary, noting whether such
Subsidiary is a Significant Subsidiary, the jurisdiction of its incorporation or
organization, as the case may be, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by the
Company and the other Subsidiaries and, if such percentage is not 100%
(excluding directors’ qualifying shares as required by law), a description of
each class issued and outstanding. With respect to any Foreign Subsidiary
Borrower organized under the laws of Luxembourg, (i) the “centre of main
interests” (as that term is used in the Council Regulation (EC) n°1346/2000 of
May 29, 2000 on insolvency proceedings) of such Foreign Subsidiary Borrower is
in Luxembourg and (ii) such Foreign Subsidiary Borrower has no “establishment”
(as that term is used in the Council Regulation (EC) n°1346/2000 of May 29, 2000
on insolvency proceedings) outside Luxembourg.


SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
Each Loan Document has been duly executed and delivered by each Loan Party which
is a party thereto and constitutes a legal, valid and binding obligation of such
Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, liquidation, reconstruction, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.


SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture or any material
agreement or other material instrument binding upon the Company or any of its
Subsidiaries or its assets and (d) will not result in the creation or imposition
of any Lien on any asset of the Company or any of its Subsidiaries.



57

--------------------------------------------------------------------------------


SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
Fiscal Year ended July 2, 2011, reported on by Deloitte & Touche, LLP,
independent public accountants, and (ii) as of and for the Fiscal Quarter and
the portion of the Fiscal Year ended March 31, 2012, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.


(b) Since July 2, 2011, there has been no material adverse change in the
business, operations, property or financial condition of the Company and its
Subsidiaries, taken as a whole.


SECTION 3.05. Properties. (a) Except as set forth on Schedule 3.05, each of the
Company and its Subsidiaries has good title to, or valid leasehold interests in,
all its real and personal property material to the operation of its business,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes or such other defects as, in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.


(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.06. Litigation. Except as set forth on Schedule 3.06, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the best knowledge of any Borrower, threatened
against or affecting the Company or any of its Subsidiaries (i) which would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (except for litigation disclosed prior to the
Restatement Effective Date in reports publicly filed by the Company under the
Securities Exchange Act of 1934, as amended) or (ii) that involve this Agreement
or the Transactions.


SECTION 3.07. Investment Company Status. Neither the Company nor any of its
Subsidiaries an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.


SECTION 3.08. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves to the extent required by GAAP or (b) to
the extent that the failure to do so would not reasonably be expected to result
in a Material Adverse Effect.


SECTION 3.09. ERISA. (i) Except as would not reasonably be expected to result in
a Material Adverse Effect, each Plan is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder, and each Foreign Plan is
in compliance with applicable non-United States law and regulations thereunder,
and (ii) no ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other

58

--------------------------------------------------------------------------------


such ERISA Events for which liability is reasonably expected to occur, would
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.10. Disclosure. All of the reports, financial statements and
certificates furnished by or on behalf of any Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
hereafter delivered hereunder or reports filed pursuant to the Securities
Exchange Act of 1934, as amended (as modified or supplemented by other
information so furnished prior to the date on which this representation and
warranty is made or deemed made) do not contain any material misstatement of
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Company and the other Borrowers represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.


SECTION 3.11. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.


SECTION 3.12. No Default. No Default or Event of Default has occurred and is
continuing.


SECTION 3.13. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures reasonably designed to ensure
compliance in all material respects by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Company, its Subsidiaries and their respective
officers and employees and to the knowledge of the Company its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Company, any Subsidiary or to the
knowledge of the Company or such Subsidiary any of their respective directors,
officers or employees, or (b) to the knowledge of the Company, any agent of the
Company or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facilities established hereby, is a Sanctioned Person.


ARTICLE IV


Conditions


SECTION 4.01. Effectiveness. The effectiveness of the amendment and restatement
of the Existing Credit Agreement in the form of this Agreement is subject to the
satisfaction of the conditions precedent set forth in Section 4 of the Amendment
and Restatement Agreement.


SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:


(a) The representations and warranties of the Borrowers set forth in this
Agreement (other than, with respect to any Loan the proceeds of which are being
used to refinance maturing commercial paper issued by the Company, Sections
3.04(b) and 3.06) shall be true and correct on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable.



59

--------------------------------------------------------------------------------


(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.


SECTION 4.03. Designation of a Foreign Subsidiary Borrower. The designation of a
Foreign Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Foreign Subsidiary Borrower shall
have furnished or caused to be furnished to the Administrative Agent:


(a) Copies, certified by the Secretary or Assistant Secretary of such Subsidiary
(or if such Subsidiary has not appointed a Secretary or Assistant Secretary, any
officer of such Subsidiary), of its Board of Directors’ resolutions (and
resolutions of other bodies, if any are deemed necessary by counsel for the
Administrative Agent) approving the Borrowing Subsidiary Agreement and any other
Loan Documents to which such Subsidiary is becoming a party and such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of such
Subsidiary;


(b) An incumbency certificate, executed by the Secretary or Assistant Secretary
of such Subsidiary (or if such Subsidiary has not appointed a Secretary or
Assistant Secretary, any officer of such Subsidiary), which shall identify by
name and title and bear the signature of the officers of such Subsidiary
authorized to request Borrowings hereunder and sign the Borrowing Subsidiary
Agreement and the other Loan Documents to which such Subsidiary is becoming a
party, upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Company or such
Subsidiary;


(c) Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders; and


(d) Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent.


ARTICLE V
Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest
on each Loan and all fees payable hereunder shall have been paid in full and all
Letters of Credit shall have expired or terminated, in each case, without any
pending draw, or cash collateralized in accordance with Section 2.06(j), and all
LC Disbursements shall have been reimbursed, the Company covenants and agrees
with the Lenders that:


SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent and each Lender through the Administrative
Agent:

60

--------------------------------------------------------------------------------




(a) within ninety (90) days after the end of each Fiscal Year of the Company
(or, if earlier, by the date that the Annual Report on Form 10-K of the Company
for such Fiscal Year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of income, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all reported on by Deloitte & Touche, LLP
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;


(b) within sixty (60) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year of the Company (or, if earlier, by the date that
the Quarterly Report on Form 10- Q of the Company for such Fiscal Quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows as of the end of and for such Fiscal Quarter
and the then elapsed portion of the Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;


(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) stating that
he or she has obtained no knowledge that a Default has occurred (except as set
forth in such certificate) and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.07 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;


(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, as the case may be; and


(e) promptly following any request therefor, such other information regarding
the financial condition of the Company or any Subsidiary as the Administrative
Agent may reasonably request.


Documents required to be delivered pursuant to clauses (a), (b) and (d) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the compliance certificates required by
clause (c) of this Section 5.01 to the Administrative Agent.



61

--------------------------------------------------------------------------------


SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:


(a) the occurrence of any Default;


(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect;


(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and


(d) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business except, in each case (other than the case of the
foregoing requirements insofar as they relate to the legal existence of the
Borrowers and the Subsidiary Guarantors), to the extent that failure to do so
would not reasonably be expected to result in a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.


SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its Tax liabilities that, if not paid, could reasonably
be expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.


SECTION 5.05. Maintenance of Properties; Insurance. Except where the failure to
do so would not reasonably be expected to result in a Material Adverse Effect,
the Company will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted and except for surplus and
obsolete properties, and (b) maintain, with financially sound and reputable
insurance companies, insurance on such of its property and in such amounts and
against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.


SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which entries in conformity in all material respects with all applicable laws,
rules and regulations of any Governmental Authority are made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each of its Subsidiaries to, on an annual basis at the request of the
Administrative Agent (or at any time after

62

--------------------------------------------------------------------------------


the occurrence and during the continuance of a Default), permit any
representatives designated by the Administrative Agent or any Lender (prior to
the occurrence or continuation of a Default or an Event of Default, at the
Administrative Agent’s or such Lender’s expense, as applicable, unless otherwise
agreed to by the Administrative Agent or such Lender, as applicable, and the
Company, and following the occurrence or continuation of a Default or an Event
of Default, at the Company’s expense), upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records (other than materials protected by the attorney-client privilege and
materials which the Company or such Subsidiary, as applicable, may not disclose
without violation of a confidentiality obligation binding upon it), and to
discuss its affairs, finances and condition with its officers and independent
accountants, so long as afforded opportunity to be present, all during
reasonable business hours. It is understood that so long as no Event of Default
has occurred and is continuing, such visits and inspections shall be coordinated
through the Administrative Agent.


SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Company will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority, including the
Luxembourg Domiciliation Law, applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect and (ii) perform in all material
respects its obligations under material agreements to which it is a party, in
each case except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect. The
Company will maintain in effect and enforce policies and procedures designed to
ensure compliance in all material respects by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.


SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only to finance the working capital needs, capital expenditures,
Permitted Acquisitions, Investments permitted under Section 6.04, Restricted
Payments permitted under Section 6.06 and other general corporate purposes of
the Company and its Subsidiaries. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for the purpose of purchasing or carrying,
or to extend credit to others for the purpose of purchasing or carrying any
“margin stock” as defined in Regulation T, U or X of the Board or for any other
purpose that entails a violation of any such regulations. The Commercial Letters
of Credit shall be used solely to finance purchases of goods by the Company and
its Subsidiaries in the ordinary course of their business, and the Standby
Letters of Credit shall be used solely for the purposes described in the
definition of such term in Section 1.01. No Borrower will request any Borrowing
or Letter of Credit, and no Borrower shall use, and the Company shall use
reasonable best efforts to ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Embargoed Country or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.


SECTION 5.09. Subsidiary Guaranty. Each Domestic Subsidiary that becomes a
Significant Subsidiary (other than any Excluded Subsidiary) subsequent to the
Restatement Effective Date shall promptly (and in any event within 90 days of
becoming a Significant Subsidiary) execute and deliver to the Administrative
Agent (with a counterpart for each Lender) a supplement to the Subsidiary
Guaranty pursuant to which such Subsidiary shall become a party thereto as a
Subsidiary Guarantor, together with such other documents and legal opinions with
respect thereto as the Administrative Agent shall reasonably request (which
documents and opinions shall be in form and substance reasonably satisfactory to
the Administrative Agent).



63

--------------------------------------------------------------------------------


ARTICLE VI
Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, or cash collateralized in accordance with Section 2.06(j), and all
LC Disbursements shall have been reimbursed, the Company covenants and agrees
with the Lenders that:


SECTION 6.01. Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:


(a) the Obligations;


(b) Indebtedness existing on the Restatement Effective Date and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof or shorten the
final maturity or weighted average life to maturity thereof;


(c) Indebtedness of the Company to any Subsidiary and of any Subsidiary to the
Company or any other Subsidiary;


(d) Guarantees by (i) the Company of Indebtedness of any Subsidiary, (ii) any
Subsidiary of Indebtedness of the Company or any other Subsidiary, (iii) by the
Company or any Subsidiary of Indebtedness incurred in connection with the
ownership, development, leasing, acquisition, construction or improvement of the
Corporate Headquarters and (iv) the Company of Indebtedness of any joint
venture; provided that the aggregate amount of such Guarantees incurred pursuant
to clause (iv) shall not exceed $100,000,000 in the aggregate;


(e) Indebtedness of the Company or any Subsidiary incurred to finance or
refinance the acquisition, ownership, development, construction, improvement or
leasing of any real property (including the Corporate Headquarters), fixed or
capital assets, including Capital Lease Obligations, and extensions, renewals
and replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that such Indebtedness is incurred no more
than 90 days prior to or within 90 days after such ownership, development,
leasing, acquisition or the completion of such construction or improvement;


(f) Indebtedness acquired or assumed in Permitted Acquisitions and extensions,
renewals and replacements of any such indebtedness that do not increase the
outstanding principal amount thereof or shorten the final maturity or weighted
average life to maturity thereof or have different obligors;


(g) Priority Indebtedness (excluding any Indebtedness permitted by Sections
6.01(e) and (f)) in an aggregate principal amount at any one time outstanding
not to exceed 10% of the Company’s then Consolidated Net Worth;


(h) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;


(i) Indebtedness in respect of letters of credit in the ordinary course of
business (other than Letters of Credit);



64

--------------------------------------------------------------------------------


(j) Indebtedness under Swap Agreements not entered into for speculative
purposes;


(k) unsecured Indebtedness (excluding any Indebtedness permitted by Section
6.01(f)), not otherwise permitted by this Section, of any Borrower or any
Subsidiary Guarantor so long as on a pro forma basis after giving effect to the
incurrence of such Indebtedness, the Leverage Ratio is not greater than 4.00 to
1.00;


(l) Indebtedness under any interest rate protection agreements or foreign
exchange hedges (regardless of whether such hedging obligations are subject to
hedge accounting) incurred in the ordinary course of business and not for
speculative purposes;


(m) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;


(n) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees, import and export custom
and duty guaranties and similar obligations, or obligations in respect of
letters of credit, bank acceptances or guarantees or similar instruments related
thereto, in each case provided in the ordinary course of business;


(o) (i) contingent liabilities in respect of any indemnification, adjustment of
purchase price, earn-out, non-compete, consulting, deferred compensation and
similar obligations of the Company and its Subsidiaries incurred in connection
with Permitted Acquisitions and (ii) Indebtedness incurred by the Company or its
Subsidiaries in a Permitted Acquisition under agreements providing for earn-outs
or the adjustment of the purchase price or similar adjustments;


(p) Indebtedness owed to any Person providing property, casualty or liability
insurance to the Company or any of its Subsidiary, so long as such Indebtedness
shall not be in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the year in which such
Indebtedness is incurred and such Indebtedness shall be outstanding only during
such year;


(q) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that (i) such Indebtedness
(other than credit or purchase cards) is extinguished within three (3) Business
Days of its incurrence and (ii) such Indebtedness in respect of credit or
purchase cards is extinguished within 90 days from its incurrence;


(r) Indebtedness representing deferred compensation to employees of the Company
and its Subsidiaries; and


(s) Indebtedness incurred in connection with the acquisition of joint ventures
in an aggregate amount not to exceed the greater of (i) $100,000,000 and (ii)
2.75% of Total Assets (determined at the time of each such incurrence by
reference to the Company’s financial statements most recently delivered pursuant
to Section 5.01(a) or (b) or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a) or (b), the
most recent financial statements referred to in Section 3.04(a)).



65

--------------------------------------------------------------------------------


For purposes of this subsection 6.01, any Person becoming a Subsidiary of the
Company after the Restatement Effective Date shall be deemed to have incurred
all of its then outstanding Indebtedness at the time it becomes a Subsidiary,
and any Indebtedness assumed by the Company or any of its Subsidiaries shall be
deemed to have been incurred on the date of assumption.


SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:


(a) Permitted Encumbrances;


(b) Liens existing on the Restatement Effective Date and set forth on Schedule
6.02;


(c) any Lien on any property or asset of the Company or any Subsidiary securing
Indebtedness permitted by Section 6.01(e) incurred to own, develop, lease,
acquire, construct or improve such property or asset;


(d) Liens solely constituting the right of any other Person to a share of any
licensing royalties (pursuant to a licensing agreement or other related
agreement entered into by the Company or any of its Subsidiaries with such
Person in the ordinary course of the Company’s or such Subsidiary’s business)
otherwise payable to the Company or any of its Subsidiaries, provided that such
right shall have been conveyed to such Person for consideration received by the
Company or such Subsidiary on an arm’s-length basis;


(e) Liens arising from precautionary Uniform Commercial Code financing statement
filings with respect to operating leases entered into by the Company or any of
its Subsidiaries in the ordinary course of business;


(f) Liens securing Indebtedness described in clause (a) of the definition of
Priority Indebtedness;


(g) (i) Liens securing Indebtedness permitted under Section 6.01(c) and (ii)
Liens securing Indebtedness permitted under Section 6.01(f), provided that, for
purposes of this clause (ii), (x) such Lien is not created in contemplation of
or in connection with the applicable Permitted Acquisition, (y) such Lien shall
not apply to any property or assets of the Company or any Subsidiary other than
the Subsidiary or assets being acquired pursuant to such Permitted Acquisition
and (z) such Lien shall secure only those obligations which it secures on the
date of such Permitted Acquisition;


(h) bankers’ liens and rights of setoff with respect to customary depository
arrangements entered into in the ordinary course of business;


(i) Liens attaching solely to cash earnest money or similar deposits in
connection with any letter of intent or purchase agreement in connection with a
Permitted Acquisition;


(j) Liens arising from precautionary Uniform Commercial Code financing statement
filings with respect to consignments, provided that such Liens extend solely to
the assets subject to such consignments;



66

--------------------------------------------------------------------------------


(k) Liens securing interest rate or foreign exchange hedging obligations
(regardless of whether such hedging obligations are subject to hedge
accounting), incurred in the ordinary course of business and not for speculative
purposes;


(l) Liens, if any, in respect of leases that have been, or should be, in
accordance with GAAP as in effect on the Original Effective Date, classified as
Capital Lease Obligations;


(m) Liens pursuant to supply or consignment contracts or otherwise for the
receipt of goods or services, encumbering only the goods covered thereby, where
the contracts are not overdue by more than 90 days or are being contested in
good faith by appropriate proceedings and for which reasonable reserves are
being maintained; and


(n) extensions, renewals and replacements of the Liens described above, so long
as there is no increase in the Indebtedness or other amounts secured thereby
(other than amounts incurred to pay costs of renewal and replacement) and no
additional property (other than accessions, improvements, and replacements in
respect of such property) is subject to such Lien.


SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Company will not, and
will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing, (i) any
Subsidiary may merge into the Company in a transaction in which the Company is
the surviving corporation, (ii) any Subsidiary (including a Subsidiary
Guarantor) may merge into any other Subsidiary in a transaction in which the
surviving entity is a Subsidiary (provided that, in the case of a merger of a
Subsidiary that is not a Foreign Subsidiary Borrower into a Foreign Subsidiary
Borrower in which the surviving Subsidiary is not the Foreign Subsidiary
Borrower, the surviving Subsidiary shall execute and deliver to the
Administrative Agent a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company and shall satisfy the other conditions precedent set
forth in Section 4.03), and (iii) any Subsidiary (other than a Foreign
Subsidiary Borrower) may liquidate or dissolve if the Company determines in good
faith that such liquidation or dissolution is in the best interests of the
Company and its Subsidiaries and is not materially disadvantageous to the
Lenders and except that the Company or any Subsidiary may effect any acquisition
permitted by Section 6.04 by means of a merger of the Person that is the subject
of such acquisition with the Company or any of its Subsidiaries (provided that,
in the case of a merger with the Company, the Company is the survivor).


(b) The Company will not, nor will it permit any of its Subsidiaries to, sell,
lease, transfer or otherwise dispose of (in one transaction or a series of
transactions) all or substantially all of the assets of the Company and its
Subsidiaries taken as a whole.


SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger or consolidation with any Person
that was not a wholly owned Subsidiary prior to such merger or consolidation)
any capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any Person or any assets of any other Person constituting a business unit or the
rights of any licensee under a trademark license to such licensee from the
Company or any of its Affiliates, except:


(a) Permitted Investments;



67

--------------------------------------------------------------------------------


(b) investments by the Company or a Subsidiary in the capital stock of its
Subsidiaries;


(c) loans or advances made by the Company to, and Guarantees by the Company of
obligations of, any Subsidiary, and loans or advances made by any Subsidiary to,
and Guarantees by any Subsidiary of obligations of, the Company or any other
Subsidiary;


(d) Guarantees constituting Indebtedness permitted by Section 6.01;


(e) advances or loans made in the ordinary course of business to employees of
the Company and its Subsidiaries;


(f) Investments existing on the Restatement Effective Date not otherwise
permitted under this Agreement and described in Schedule 6.04 hereto;


(g) Investments received in connection with the bona fide settlement of any
defaulted Indebtedness or other liability owed to the Company or any Subsidiary;


(h) Permitted Acquisitions; provided that if, as a result of a Permitted
Acquisition, (i) a new Domestic Subsidiary shall be created and such Domestic
Subsidiary is a Significant Subsidiary or (ii) any then existing Domestic
Subsidiary shall become a Significant Subsidiary, in each case such Domestic
Subsidiary shall thereafter become party to the Subsidiary Guaranty Agreement as
a Subsidiary Guarantor in accordance with Section 5.09;


(i) Swap Agreements not entered into for speculative purposes;


(j) Investments in connection with the ownership, development, leasing,
acquisition, construction or improvement of the Corporate Headquarters;


(k) Investments in joint ventures in an aggregate amount not to exceed the
greater of (i) $100,000,000 and (ii) 2.75% of Total Assets (determined at the
time of each such investment by reference to the Company’s financial statements
most recently delivered pursuant to Section 5.01(a) or (b) or, if prior to the
date of the delivery of the first financial statements to be delivered pursuant
to Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a)); and


(l) Investments, in addition to Investments permitted under clauses (a) through
(j) of this Section 6.04 made after the Original Effective Date in an aggregate
amount not to exceed $500,000,000 at any time outstanding in any Person or
Persons.


SECTION 6.05. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Company and its wholly owned Subsidiaries not
involving any other Affiliate and (c) any Restricted Payment permitted by
Section 6.06.


SECTION 6.06. Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Company may declare and pay
dividends with respect to its Equity Interests payable solely in

68

--------------------------------------------------------------------------------


additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (c) the Company may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management or employees of the Company and its
Subsidiaries and (d) the Company and its Subsidiaries may make any other
Restricted Payment so long as prior to making such Restricted Payment and after
giving effect (including giving effect on a pro forma basis) thereto (i) no
Default or Event of Default has occurred and is continuing or would occur and
(ii) the Company is in compliance with Section 6.07.


SECTION 6.07. Leverage Ratio. The Company will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its Fiscal Quarters
ending on and after June 30, 2012, of (i) Consolidated Total Indebtedness plus
800% of Consolidated Lease Expense to (ii) Consolidated EBITDAR for the period
of four (4) consecutive Fiscal Quarters ending with the end of such Fiscal
Quarter, all calculated for the Company and its Subsidiaries on a consolidated
basis, to be greater than
4.00 to 1.00.
ARTICLE VII
Events of Default


If any of the following events (“Events of Default”) shall occur:


(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;


(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect when made or deemed made;


(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower’s
existence), 5.08 or 5.09, in Article VI or in Article X;


(e) any Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Company (which notice will be given at the request of any Lender);


(f) the Company or any Subsidiary shall fail to make any payment of principal or
interest, regardless of amount, in respect of any Material Indebtedness, when
and as the same shall become due and payable beyond the period (without giving
effect to any extensions, waivers,

69

--------------------------------------------------------------------------------


amendments or other modifications of or to such period) of grace, if any,
provided in the instrument or agreement under which such Material Indebtedness
was created, and, prior to any termination of Commitments or the acceleration of
payment of Loans pursuant to this Article VII, such failure is not waived in
writing by the holders of such Material Indebtedness;


(g) any event or condition occurs (after giving effect to any applicable grace
periods and after giving effect to any extensions, waivers, amendments or other
modifications of any applicable provision or agreement) that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause, with the giving of an
acceleration or similar notice if required, any Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness to the extent such
Indebtedness is paid when due;


(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; provided, however, that the occurrence of any of the events specified
in this paragraph (h) with respect to any Person other than the Company shall
not be deemed to be an Event of Default unless (x) the net assets of such
Person, determined in accordance with GAAP, shall have exceeded $20,000,000 as
of the date of the most recent audited financial statements delivered to the
Lenders pursuant to Section 5.01 or on the date of occurrence of any such event
and/or (y) the aggregate net assets of all Loan Parties and other Subsidiaries
in respect of which any of the events specified in this paragraph (h) and in
paragraphs (i) and (j) of this Article VII shall have occurred shall have
exceeded $50,000,000 as of the date of the most recent audited financial
statements delivered to the Lenders pursuant to Section 5.01 or on the date of
occurrence of any such event;


(i) (1) the Company or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing; provided, however, that the occurrence of any of the events
specified in this paragraph (i) with respect to any Person other than any
Borrower shall not be deemed to be an Event of Default unless (x) the net assets
of such Person, determined in accordance with GAAP, shall have exceeded
$20,000,000 as of the date of the most recent audited financial statements
delivered to the Lenders pursuant to Section 5.01 or on the date of occurrence
of any such event and/or (y) the aggregate net assets of all Loan Parties and
other Subsidiaries in respect of which any of the events specified in this
paragraph (i) and in paragraphs (h) and (j) of this Article VII shall have
occurred shall have exceeded $50,000,000

70

--------------------------------------------------------------------------------


as of the date of the most recent audited financial statements delivered to the
Lenders pursuant to Section 5.01 or on the date of occurrence of any such event
or (2) a Luxembourg Borrower Insolvency Event shall occur;


(j) the Company or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due; provided,
however, that the occurrence of any of the events specified in this paragraph
(j) with respect to any Person other than any Borrower shall not be deemed to be
an Event of Default unless (x) the net assets of such Person, determined in
accordance with GAAP, shall have exceeded $20,000,000 as of the date of the most
recent audited financial statements delivered to the Lenders pursuant to Section
5.01 or on the date of occurrence of any such event and/or (y) the aggregate net
assets of all Loan Parties and other Subsidiaries in respect of which any of the
events specified in this paragraph (j) and in paragraphs (h) and (i) of this
Article VII shall have occurred shall have exceeded $50,000,000 as of the date
of the most recent audited financial statements delivered to the Lenders
pursuant to Section 5.01 or on the date of occurrence of any such event;


(k) one or more judgments for the payment of money in an aggregate amount (not
paid or covered by insurance) in excess of $50,000,000 shall be rendered against
the Company, any Subsidiary or any combination thereof and (i) the same shall
remain undischarged for a period of 60 consecutive days from the entry thereof
during which execution shall not be effectively stayed or bonded, or (ii) any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Company or any Subsidiary to enforce any such judgment;


(l) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;


(m) a Change in Control shall occur; or


(n) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Company or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);


then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations of the Borrowers accrued hereunder and under the
other Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and

71

--------------------------------------------------------------------------------


remedies provided to the Administrative Agent under the Loan Documents or at law
or equity.


ARTICLE VIII


The Administrative Agent


Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.


The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence, bad faith or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other

72

--------------------------------------------------------------------------------


experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.


The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
giving thirty (30) days’ prior written notice thereof to the Lenders, the
Issuing Banks and the Company. Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by any Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between such Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.


Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Company and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a lender or assign or otherwise transfer its rights, interests
and obligations hereunder.


None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent or Co-Documentation Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Co-Syndication Agents or
Co-Documentation Agents, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.



73

--------------------------------------------------------------------------------


The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.


ARTICLE IX


Miscellaneous


SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or telecopy, as
follows:


(i) if to any Borrower, to it c/o Coach, Inc., 516 West 34th Street, New York,
New York 10001 Attention of Treasurer (Telecopy No. (212) 631-2696; Telephone
No. (212) 629-2601), with a copy (in the case of a notice of Default) to General
Counsel (Telecopy No. (212) 629-2398; Telephone No. (212) 629-2228);


(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Chicago,
Illinois 60603, Attention of Margaret Seweryn (Telecopy No. (888) 292-9533) and
(B) in the case of Borrowings denominated in Foreign Currencies, to J.P. Morgan
Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP, Attention of The
Manager, Loan & Agency Services (Telecopy No. 44 207 777 2360; Email:
loan_and_agency_london@jpmorgan.com), and in each case with a copy to JPMorgan
Chase Bank, N.A., 270 Park Avenue, 43rd Floor, New York, New York 10017,
Attention of James A. Knight (Telecopy No. (917) 464-7000);


(iii) if to JPMorgan Chase Bank, N.A. in its capacity as an Issuing Bank, to it
at JPMorgan Chase Bank, N.A., Attention of GTS Client Servicing (Telecopy No.
(312)
288-8950);


(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Attention
of Margaret Seweryn (Telecopy No. (888) 292-9533); and


(v) if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).


(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The

74

--------------------------------------------------------------------------------


Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.


(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.


(d) Electronic Systems.


(i) The Company agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.


(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non- infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, any Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or any Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.


SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or

75

--------------------------------------------------------------------------------


power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.


(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment or as provided in Section 2.25 with respect to the extension of any
Maturity Date, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, provided that (x) any amendment or modification to the financial
covenants in this Agreement (or the defined terms used in the financial
covenants to this Agreement) shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (ii) even if the effect of such
amendment or modification would be to reduce the rate of interest on any Loan or
any LC Disbursement or to reduce any fee payable hereunder and (y) that only the
consent of the Required Lenders shall be necessary to reduce or waive any
obligation of the Borrowers to pay interest or fees at the applicable default
rate set forth in Section 2.13(c), (iii) postpone the scheduled date of payment
of the principal amount of any Loan or LC Disbursement, or any interest thereon,
or any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, (v)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (it being understood that, solely with the consent of the parties
prescribed by Section 2.20 to be parties to an Incremental Term Loan Amendment,
Incremental Term Loans may be included in the determination of Required Lenders
on substantially the same basis as the Commitments and the Revolving Loans are
included on the Restatement Effective Date), or (vi) release the Company or all
or substantially all of the Subsidiary Guarantors from their obligations under
Article X or the Subsidiary Guaranty without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any change to Section 2.24 shall require the
consent of the Administrative Agent, each Issuing Bank and the Swingline
Lender). Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso

76

--------------------------------------------------------------------------------


of this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.


(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers to each relevant
Loan Document (x) to add one or more credit facilities (in addition to the
Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, the initial Term Loans, Incremental Term Loans and the accrued
interest and fees in respect thereof and (y) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and Lenders.


(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) each Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non- Consenting Lender by such Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2)
an amount, if any, equal to the payment which would have been due to such Lender
on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.


(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.


SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates, including the reasonable fees, charges and disbursements of one
primary counsel for the Administrative Agent and one local counsel in each
applicable jurisdiction, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Banks in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of one primary counsel and of any
special and local counsel for the Administrative Agent and the Issuing Banks and
one additional counsel for all Lenders other than the Administrative Agent and
additional counsel in light of actual or potential conflicts of interest or the
availability of different claims or

77

--------------------------------------------------------------------------------


defenses, in connection with the enforcement or protection of its rights in
connection with this Agreement and any other Loan Document, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.


(b) The Company shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any of its Subsidiaries, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
This Section 9.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims or damages arising from any non-Tax claim.


(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, and each Revolving Lender severally agrees to pay
to such Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Company’s failure to pay any such amount shall not
relieve the Company of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Issuing Bank or the Swingline Lender in its capacity
as such.


(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.



78

--------------------------------------------------------------------------------


(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.


SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:


(A) the Company; provided, further, that no consent of the Company shall be
required for an assignment to a Lender, an Affiliate of a Lender or, if an Event
of Default has occurred and is continuing, any other assignee; and


(B) the Administrative Agent.


(ii) Assignments shall be subject to the following additional conditions:


(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (in the case of
Revolving Commitments and Revolving Loans) or $1,000,000 (in the case of a Term
Loan) unless each of the Company and the Administrative Agent otherwise consent,
provided that no such consent of the Company shall be required if an Event of
Default has occurred and is continuing;


(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;


(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing

79

--------------------------------------------------------------------------------


and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and


(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.


(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.


(iv) The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Company, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.


(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for

80

--------------------------------------------------------------------------------


purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.


(c) Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrowers,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.


(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.





81

--------------------------------------------------------------------------------




SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.


SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective on the Restatement Effective Date.
The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to any document to be signed in connection with this
Agreement and the transactions contemplated hereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Borrower or any Subsidiary Guarantor against any of and
all of the Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.


SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This
Agreement shall be construed in accordance with and governed by the law of the
State of New York.



82

--------------------------------------------------------------------------------


(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.


(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Each Foreign Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 9.09(b) in any federal or New York State court sitting in New York
City. The Company hereby represents, warrants and confirms that the Company has
agreed to accept such appointment (and any similar appointment by a Subsidiary
Guarantor which is a Foreign Subsidiary). Said designation and appointment shall
be irrevocable by each such Foreign Subsidiary Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by
such Foreign Subsidiary Borrower hereunder and under the other Loan Documents
shall have been paid in full in accordance with the provisions hereof and
thereof and such Foreign Subsidiary Borrower shall have been terminated as a
Borrower hereunder pursuant to Section 2.23. Each Foreign Subsidiary Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any federal or New York State court
sitting in New York City by service of process upon the Company as provided in
this Section 9.09(d); provided that, to the extent lawful and possible, notice
of said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Company and (if
applicable to) such Foreign Subsidiary Borrower at its address set forth in the
Borrowing Subsidiary Agreement to which it is a party or to any other address of
which such Foreign Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company). Each Foreign
Subsidiary Borrower irrevocably waives, to the fullest extent permitted by law,
all claim of error by reason of any such service in such manner and agrees that
such service shall be deemed in every respect effective service of process upon
such Foreign Subsidiary Borrower in any such suit, action or proceeding and
shall, to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to such Foreign Subsidiary Borrower.
To the extent any Foreign Subsidiary Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether from
service or notice, attachment prior to judgment, attachment in aid of execution
of a judgment, execution or otherwise), each Foreign Subsidiary

83

--------------------------------------------------------------------------------


Borrower hereby irrevocably waives such immunity in respect of its obligations
under the Loan Documents. Nothing in this Agreement or any other Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.


SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, including any self-regulatory
authority, such as the National Association of Insurance Commissioners (provided
that, except with respect to any audit or examination by bank accountants or by
any governmental bank regulatory authority exercising examination or regulatory
authority, each of the Administrative Agent, the Issuing Banks and the Lenders
shall, to the extent practicable and not prohibited by applicable law, use
reasonable efforts to promptly notify the Company of such disclosure), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Company. For the purposes of this Section, “Information” means all information
received from the Company relating to the Company or its business, other than
any such information that is available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the Company
and other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.



84

--------------------------------------------------------------------------------


EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.


ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.


SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.


SECTION 9.14. Releases of Subsidiary Guarantors.


(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor either (i)
becomes a Foreign Subsidiary or an Excluded Subsidiary or (ii) ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.


(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Company, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if such Subsidiary
Guarantor is no longer a Significant Subsidiary.


(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than Obligations expressly stated to
survive such payment and termination) shall have been paid in full in cash, the
Commitments shall have been terminated and no Letters of Credit shall be
outstanding, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive

85

--------------------------------------------------------------------------------


such termination) of each Subsidiary Guarantor thereunder shall automatically
terminate, all without delivery of any instrument or performance of any act by
any Person.


SECTION 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


SECTION 9.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates. To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.


ARTICLE X


Company Guarantee


SECTION 10.01. Guarantee. (a) The Company hereby unconditionally and irrevocably
guarantees to the Administrative Agent, for the ratable benefit of the Lenders
and their respective successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by the Foreign Subsidiary Borrowers when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations of the Foreign Subsidiary Borrowers (the “Subsidiary Obligations”).


(b) The Company agrees that the Subsidiary Obligations may at any time and from
time to time exceed the amount of the liability of the Company hereunder that
would exist in the

86

--------------------------------------------------------------------------------


absence of this Article X without impairing this Guarantee or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.


(c) This Guarantee shall remain in full force and effect until all the
Subsidiary Obligations shall have been satisfied by payment in full in
immediately available funds, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of this Guarantee the Foreign Subsidiary Borrowers may be free from any
Subsidiary Obligations.


(d) No payment made by any Borrower, any Subsidiary Guarantor, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from any Borrower, any Subsidiary Guarantor, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Subsidiary Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of the Company
hereunder which shall, notwithstanding any such payment (other than any payment
made by the Company in respect of the Subsidiary Obligations or any payment
received or collected from the Company in respect of the Subsidiary
Obligations), remain liable for the Subsidiary Obligations until the Subsidiary
Obligations are paid in full in immediately available funds, no Letter of Credit
shall be outstanding and the Commitments are terminated.


SECTION 10.02. No Subrogation. Notwithstanding any payment made by the Company
hereunder or any set-off or application of funds of the Company by the
Administrative Agent or any Lender, the Company shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Foreign Subsidiary Borrowers, any Subsidiary Guarantor or any other
guarantor or any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Subsidiary Obligations
nor shall the Company seek or be entitled to seek any contribution or
reimbursement from the Foreign Subsidiary Borrowers, any Subsidiary Guarantor or
any other guarantor in respect of payments made by the Company under this
Guarantee, until all amounts owing to the Administrative Agent and the Lenders
by the Foreign Subsidiary Borrowers on account of the Subsidiary Obligations are
paid in full in immediately available funds, no Letter of Credit shall be
outstanding and the Commitments are terminated. If any amount shall be paid to
the Company on account of such subrogation rights at any time when all of the
Subsidiary Obligations shall not have been paid in full in immediately available
funds, such amount shall be held by the Company for the benefit of the
Administrative Agent and the Lenders, and shall, forthwith upon receipt by the
Company, be turned over to the Administrative Agent in the exact form received
by the Company (duly indorsed by the Company to the Administrative Agent, if
required), to be applied against the Subsidiary Obligations whether matured or
unmatured, in such order as the Administrative Agent may determine.


SECTION 10.03. Amendments, etc. with respect to the Subsidiary Obligations. The
Company shall remain obligated under this Guarantee notwithstanding that,
without any reservation of rights against the Company and without notice to or
further assent by the Company, any demand for payment of any of the Subsidiary
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Subsidiary Obligations
continued, and the Subsidiary Obligations or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and this
Agreement and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, in
accordance with Section 9.02, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset

87

--------------------------------------------------------------------------------


at any time held by the Administrative Agent or any Lender for the payment of
the Subsidiary Obligations may be sold, exchanged, waived, surrendered or
released without affecting the Company’s obligations under this Article X.
Neither the Administrative Agent nor any Lender shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Subsidiary Obligations or for this Guarantee.


SECTION 10.04. Guarantee Absolute and Unconditional. The Company waives any and
all notice of the creation, renewal, extension or accrual of any of the
Subsidiary Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon this Guarantee or acceptance of this Guarantee; the
Subsidiary Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon this Article X; and all dealings between the Company and any of
the Subsidiary Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon this Article X. The Company waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Foreign Subsidiary Borrowers or any of the Subsidiary
Guarantors with respect to the Subsidiary Obligations. The Company understands
and agrees that this Guarantee shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of this Agreement, any of the Subsidiary Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Foreign Subsidiary Borrower or any other Person against the Administrative
Agent or any Lender, or (c) any other circumstance whatsoever (with or without
notice to or knowledge of any Borrower or any Subsidiary Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Foreign Subsidiary Borrowers for the Subsidiary Obligations, or
of the Company under this Article X, in bankruptcy or in any other instance.
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against the Company, the Administrative Agent or any Lender may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Foreign Subsidiary
Borrowers, any Subsidiary Guarantor or any other guarantor or any other Person
or against any collateral security or guarantee for the Subsidiary Obligations
or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from any Foreign Subsidiary
Borrower, any Subsidiary Guarantor, any other guarantor or any other Person or
to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of any Foreign Subsidiary Borrower, any
Subsidiary Guarantor, any other guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve the Company
of any obligation or liability under this Article X, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against the Company
under this Article X. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.


SECTION 10.05. Reinstatement. This Article X shall continue to be effective, or
shall be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Subsidiary Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any Subsidiary Guarantor, or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
any Borrower or any Subsidiary Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.



88

--------------------------------------------------------------------------------


SECTION 10.06. Payments. The Company hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
dollars or the applicable Agreed Currency in accordance with Section 2.18.


****

89

--------------------------------------------------------------------------------


SCHEDULE 2.01
COMMITMENTS
LENDER
REVOLVING
COMMITMENT
TERM LOAN
COMMITMENT


JPMORGAN CHASE BANK, N.A.


$94,500,000


$40,500,000


HSBC BANK USA, NATIONAL ASSOCIATION


$94,500,000


$40,500,000


BANK OF AMERICA, N.A.


$94,500,000


$40,500,000


TD BANK, N.A.


$63,000,000


$27,000,000


U.S. BANK NATIONAL ASSOCIATION


$63,000,000


$27,000,000


WELLS FARGO BANK, NATIONAL ASSOCIATION


$63,000,000


$27,000,000


CITIBANK, N.A.


$63,000,000


$27,000,000


THE NORTHERN TRUST COMPANY


$41,125,000


$17,625,000


PNC BANK, NATIONAL ASSOCIATION


$41,125,000


$17,625,000


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.


$41,125,000


$17,625,000


BNP PARIBAS


$41,125,000


$17,625,000


TOTAL:


$700,000,000


$300,000,000


1

--------------------------------------------------------------------------------


SCHEDULE 2.06


EXISTING LETTERS OF CREDIT


None.                

2

--------------------------------------------------------------------------------

SCHEDULE 3.01
Subsidiaries



Entity Name
Domestic
Jurisdiction


Shareholder


Security Name
Shares
Authorized
Shares
Outstanding


Percent Owned
504-514 West 34th Street Corp.
Maryland (US)
Coach, Inc.
Common Stock
100
100
100%
516 West 34th Street LLC
Delaware (US)
Coach, Inc.
Percentage Ownership Interest
US$100
LLC - No shares
100
Coach (Gibraltar) Limited
Gibraltar
Coach International Holdings, Sàrl
Ordinary shares
4,000
1006
100
Coach (US) Partnership LLC
Delaware (US)
Coach International Holdings, Sàrl US Branch
Percentage Ownership Interest
US$1,000
LLC - No shares
100
Coach Brasil Participações Ltda
Brasil
Coach Netherlands B.V.
Quotas
4,240,050
4,240,000
99.999
Coach Brasil Participações Ltda
Brasil
Coach Stores Netherlands B.V.
Quotas
4,240,050
50
0.001
Coach Consulting Dongguan Co. Ltd.
PRC
Coach International Limited
Registered Capital
US$454,800
US$454,800
100
Coach Holdings Partnership (UK) LP
England & Wales
Coach (US) Partnership, LLC
Partnership Interest
LP - no shares
LP - no shares
70.92190512
Coach Holdings Partnership (UK) LP
England & Wales
Coach International Holdings, Sàrl, US Branch
Partnership Interest
LP - no shares
LP - no shares
6.254600537
Coach Holdings Partnership (UK) LP
England & Wales
Coach, Inc.
Partnership Interest
LP - no shares
LP - no shares
22.82349434
Coach Hong Kong Limited
Hong Kong
Coach Netherlands B.V.
Ordinary shares
1,000,000
1,000,000
100
Coach International Holdings, Sàrl
Luxembourg
Coach, Inc.
Ordinary shares
1,000
1,000
100
Coach International Limited
Hong Kong
Coach Manufacturing Limited
Ordinary shares
100,000
100,000
100
Coach Italy Services S.r.l.
Italy
Coach, Inc.
Quotas
€10,000
N/A
100
Coach Japan Investments LLC
Delaware (US)
Coach, Inc.
Percentage Ownership Interest
US$100
LLC - No shares
100
Coach Japan LLC
Japan
Coach Netherlands B.V.
Registered Capital
¥100,000,000
N/A
100
Coach Korea Limited
Korea
Coach Netherlands B.V.
Shares
5,000
5,000
100
Coach Leatherware (Thailand) Ltd.
Thailand
Coach Japan Investments, LLC
Shares
6,200
31
0.5
Coach Leatherware (Thailand) Ltd.
Thailand
Coach Services, Inc.
Shares
6,200
31
0.5
Coach Leatherware (Thailand) Ltd.
Thailand
Coach Thailand Holdings, LLC
Shares
6,200
6,134
98.935484
Coach Leatherware (Thailand) Ltd.
Thailand
de Rooy, Caroline
Shares
6,200
1
0.016129
Coach Leatherware (Thailand) Ltd.
Thailand
Kahn, Todd
Shares
6,200
1
0.016129
Coach Leatherware (Thailand) Ltd.
Thailand
Ross, Daniel
Shares
6,200
1
0.016129
Coach Leatherware (Thailand) Ltd.
Thailand
Torcharoensuthiphol, Kanchana
Shares
6,200
1
0.016129
Coach Leatherware India Private Limited
India
Coach Netherlands B.V.
Equity Shares
50,000
500
1
Coach Leatherware India Private Limited
India
Coach International Limited
Equity Shares
50,000
49,500
99
Coach Legacy Yards Lender LLC
Delaware (US)
Coach, Inc.
Percentage Ownership Interest
US$100
LLC - No shares
100
Coach Legacy Yards LLC
Delaware (US)
Coach, Inc.
Percentage Ownership Interest
US$100
LLC - No shares
100
Coach Luxembourg Financing Sarl
Luxembourg
Coach Holdings Partnership (UK) LP
Ordinary shares
161,000
161,000
100
Coach Malaysia SDN. BHD.
Malaysia
Coach Netherlands B.V.
Ordinary shares
25,000,000
14,650,000
100
Coach Management (Shanghai) Co., Ltd.
PRC
Coach Manufacturing Limited
Registered Capital
US$3,000,000
US$3,000,000
100
Coach Manufacturing Limited
Hong Kong
Coach Netherlands B.V.
Ordinary shares
N/A
50,000
100
Coach Netherlands B.V.
Netherlands
Coach Stores Limited
Shares
18,000
N/A
100
Coach Services, Inc. (1)
Maryland (US)
Coach, Inc.
Common Stock
1,000
100
100
Coach Shanghai Limited
PRC
Coach Hong Kong Limited
Registered Capital
US$56,960,000
N/A
100
Coach Singapore Pte. Ltd.
Singapore
Coach Netherlands B.V.
Ordinary shares
N/A
500
100
Coach Spain, S.L.
Spain
Coach Stores Limited
Shares
100,000
100,000
100
Coach Stores Belgium
Belgium
Coach Stores Netherlands B.V.
Shares
¥18,550
1
0.005
Coach Stores Canada, Inc.
Canada
Coach, Inc.
Common Stock
Unlimited
100
100
Coach Stores France, SAS
France
Coach Stores Limited
Shares
¥10,000
10000
100
Coach Stores Germany GmbH
Germany
Coach Stores Limited
Share Capital
EU25,000
EU25,000
100
Coach Stores Ireland Limited
Ireland
Coach Stores Limited
Ordinary shares
¥1,000,000
1
100
Coach Stores Limited
England & Wales
Coach Holdings Partnership (UK) LP
Ordinary shares
¥12,100
N/A
100
Coach Stores Netherlands B.V.
Netherlands
Coach Netherlands B.V.
Capital
¥18,000
18000
100
Coach Stores Puerto Rico, Inc.
Delaware (US)
Coach, Inc.
Common Stock
N/A
N/A
100
Coach Stores, Unipessoal LDA
Portugal
Coach Spain, S.L.
Registered Capital
¥5,000
N/A
100
Coach Thailand Holdings LLC
Delaware (US)
Coach, Inc.
Percentage Ownership Interest
¥100
LLC - No shares
100
Coach Vietnam Company Limited
Vietnam
Coach Netherlands B.V.
Percentage Ownership Interest
¥620,000
620000
100
IP Recoveries LLC
Delaware (US)
Coach, Inc.
Percentage Ownership Interest
¥100
LLC - No shares
100
 
 
 
 
 
 
 
(1) Significant Subsidiary as defined in the Credit Agreement
 
 
 
 


1

--------------------------------------------------------------------------------



SCHEDULE 3.05
PROPERTIES




None.

1

--------------------------------------------------------------------------------



SCHEDULE 3.06
LITIGATION




None.

2

--------------------------------------------------------------------------------



SCHEDULED 6.01


INDEBTEDNESS






1. $600 million aggregate principal amount of 4.250% senior unsecured notes due
2025 issued under an Indenture, as supplemented by the First Supplemental
Indenture, both dated as of March 2, 2015, between the Coach, Inc. and U.S. Bank
National Association, as trustee.


2. The following letters of credit:




Legal Entity
LC Obligation
Number


Maturity Date


Beneficiary


Amount
Coach, Inc.
1257831
2/28/2015
Broadway 340 Madison Operator LLC
$160,000.00
Coach, Inc.
1260854
4/4/2015
Sentry Insurance
$165,000.00
Coach, Inc.
1261191
4/16/2015
Madison Thirty Five, LLC
$209,854.33
Coach, Inc.
1323581
4/4/2015
Sentry Insurance (II)
$685,000.00
Coach, Inc.
64042412
4/4/2015
The Travelers Indemnity Company
$2,265,000.00
Coach, Inc.
64042418
4/4/2015
Safety National Casualty Corporation
$875,000.00


3

--------------------------------------------------------------------------------



SCHEDULE 6.02


EXISTING LIENS


Note - UCCs that were terminated or expired are not included on this lien search
chart.




Debtor


Jurisdiction
Scope of
Search
Type of
filing found
Secured
Party


Collateral
Original
File Date
Original
File Number
Coach, Inc.
MD State Dept.
of Assessments
& Taxation
through 2/11/15
UCC-1
Shared Technologies Inc.
Equipment
03/18/2010
181391253
Coach, Inc.
MD State Dept.
of Assessments
& Taxation
through 2/11/15
UCC-1
United Rentals (North
America), Inc.
Equipment
04/19/2010
181393440
Coach, Inc.
MD State Dept.
of Assessments
& Taxation
through 2/11/15
UCC-1
US Bancorp
Equipment
10/15/2010
181406129
Coach, Inc.
MD State Dept.
of Assessments
& Taxation
through 2/11/15
UCC-1
U.S. Bancorp Business
Equipment Finance
Group
Equipment
11/12/2010
181407973
Coach, Inc.
MD State Dept.
of Assessments
& Taxation
through 2/11/15
UCC-1
U.S. Bancorp Business
Equipment Finance
Group
Equipment
02/14/2011
181413897
Coach, Inc.
MD State Dept.
of Assessments
& Taxation
through 2/11/15
UCC-1
United Rentals (North
America), Inc.
Equipment
11/16/2011
181433215
Coach, Inc.
MD State Dept.
of Assessments
& Taxation
through 2/11/15
UCC-1
U.S. Bank Equipment
Finance
Equipment
04/20/2012
181444344
Coach, Inc.
MD State Dept.
of Assessments
& Taxation
through 2/11/15
UCC-1
U.S. Bank Equipment
Finance, a division of U.S. Bank National Association
Equipment
11/15/2012
181458875




4

--------------------------------------------------------------------------------



-2-




Debtor


Jurisdiction
Scope of
Search
Type of
filing found
Secured
Party


Collateral
Original
File Date
Original
File Number
Coach, Inc.
MD State Dept.
of Assessments
& Taxation
through
2/11/15
UCC-1
U.S. Bank Equipment Finance, a division of U.S. Bank National
Association
Equipment
04/15/2013
181470116
Coach, Inc.
MD State Dept.
of Assessments
& Taxation
through
2/11/15
UCC-1
U.S. Bank Equipment
Finance
Equipment
6/9/2014
181502376
Coach, Inc.
MD – Baltimore City
through
02/09/15
State Tax Lien
State of Maryland
1225.59
11/15/2005
24-L-05-007603
Coach, Inc.
MD – Baltimore City
through
02/09/15
State Tax Lien
State of Maryland
11103.24
1/10/2011
24-L-11-000238
Reed Krakoff LLC


DE SOS
through
02/12/15
UCC-1
U.S. Bank Equipment
Finance, a division of U.S. Bank National
Association
Equipment
5/23/2014
2014 2030922
Reed Krakoff LLC


DE SOS
through
02/12/15
UCC-1
U.S. Bank Equipment
Finance
Equipment
7/29/2014
2014-3026119
Reed Krakoff LLC


DE SOS
through
02/12/15
UCC-1
U.S. Bank Equipment
Finance
Equipment
10/7/2014
2014-4036513


5

--------------------------------------------------------------------------------



SCHEDULE 6.04
EXISTING INVESTMENTS






Investment Amount
Reed Krakoff $3,261,000



6

--------------------------------------------------------------------------------



EXHIBIT A


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1. Assignor:        _________________________


2. Assignee:        _________________________

[and is an Affiliate of [identify Lender]1]


3. Borrowers: Coach, Inc. and certain Foreign Subsidiary Borrowers     


4. Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the
Credit Agreement


5.
Credit Agreement: The Amended and Restated Credit Agreement dated as of June 18,
2012, as amended and restated as of March 18, 2015, among Coach, Inc., the
Foreign Subsidiary Borrowers from time to time parties thereto, the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other agents parties thereto















___________________
1 Select as applicable.



--------------------------------------------------------------------------------



6. Assigned Interest:
Facility Assigned2
Aggregate Amount of
Commitment/Loans for all
Lenders
Amount of
Commitment/Loans
Assigned
Percentage Assigned of
Commitment/Loans3
$
$
$
%
$
$
$
%
$
$
$
%



Effective Date: , 20 [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]




By:
Title:





ASSIGNEE




[NAME OF ASSIGNEE]




By:
Title:





Consented to and Accepted:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent


By:
Title:



[Consented to:]4 


COACH, INC.


_________________________
2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment”, “Term Loan Commitment”, etc.).
3 Set forth, so at least 9 decimals, as percentage of the Commitment/Loans of
all Lenders thereunder.
4 To be added only if the consent of the Company is required by the terms of the
Credit Agreement.




2



--------------------------------------------------------------------------------



By:


Title:






















































































3



--------------------------------------------------------------------------------



ANNEX I


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------



EXHIBIT B
[Intentionally Omitted]



--------------------------------------------------------------------------------



EXHIBIT C


FORM OF INCREASING LENDER SUPPLEMENT


INCREASING LENDER SUPPLEMENT, dated , 20 (this “Supplement”), by and among each
of the signatories hereto, to the Amended and Restated Credit Agreement. dated
as of June 18, 2012, as amended and restated as of March 18, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Coach, Inc. (the “Company”), the Foreign Subsidiary Borrowers
from time to time party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).


W I T N E S S E T H


WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Revolving Commitments and/or one or more
tranches of Incremental Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of its Revolving Commitment and/or to
participate in such a tranche;


WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the aggregate Revolving Commitments] [and] [enter into a
tranche of Incremental Term Loans] pursuant to such Section 2.20; and


WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Company and the
Administrative Agent this Supplement;


NOW, THEREFORE, each of the parties hereto hereby agrees as follows:


1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Revolving Commitment increased by $[ ], thereby making the aggregate amount of
its total Revolving Commitments equal to $[ _]] [and] [participate in a tranche
of Incremental Term Loans with a commitment amount equal to $[ ] with respect
thereto].


2. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.


3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.


4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.


5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.


[INSERT NAME OF INCREASING LENDER]




By:     
Name:
Title:




Accepted and agreed to as of the date first written above:


COACH, INC.


By:     
Name:
Title:
Acknowledged as of the date first written above: JPMORGAN CHASE BANK, N.A.
as Administrative Agent


By:     
Name:
Title:










































2



--------------------------------------------------------------------------------



EXHIBIT D


FORM OF AUGMENTING LENDER SUPPLEMENT


AUGMENTING LENDER SUPPLEMENT, dated , 20      (this“Supplement”), by and among
each of the signatories hereto, to the Amended and Restated Credit Agreement.
dated as of June 18, 2012, as amended and restated as of March 18, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Coach, Inc. (the “Company”), the Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).


W I T N E S S E T H


WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Revolving Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and


WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit
Agreement but now desires to become a party thereto;


NOW, THEREFORE, each of the parties hereto hereby agrees as follows:


1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Commitment of $[ _]] [and] [a
commitment with respect to Incremental Term Loans of
$[ ]].


2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.
        
3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[ ]


        
4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.





--------------------------------------------------------------------------------



5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.


6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.


7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.


[remainder of this page intentionally left blank]














































































2



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.


[INSERT NAME OF AUGMENTING LENDER]




By:     
Name:
Title:




Accepted and agreed to as of the date first written above: COACH, INC.
By:     
Name:
Title:
Acknowledged as of the date first written above: JPMORGAN CHASE BANK, N.A.
as Administrative Agent


By:     
Name:
Title:


















































3



--------------------------------------------------------------------------------





EXHIBIT E


LIST OF CLOSING DOCUMENTS


COACH, INC.
CERTAIN FOREIGN SUBSIDIARY BORROWERS


CREDIT FACILITIES


March 18, 2015


LIST OF CLOSING DOCUMENTS1


A. LOAN DOCUMENTS


1.
Amendment and Restatement Agreement (the “Amendment and Restatement Agreement”)
by and among Coach, Inc., a Maryland corporation (the “Company”), the Foreign
Subsidiary Borrowers from time to time parties thereto (collectively with the
Company, the “Borrowers”), the institutions parties thereto as Lenders and
JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for itself
and the other Lenders (the “Administrative Agent”), which Amendment and
Restatement Agreement amends and restates the Credit Agreement dated as of June
18, 2012 by and among the Company, the institutions from time to time parties
thereto as Lenders (the “Lenders”) and the Administrative Agent (as amended and
restated by the Amendment and Restatement Agreement, the “Restated Credit
Agreement”), which Restated Credit Agreement evidences a revolving credit
facility to the Borrowers from the Revolving Lenders in an initial aggregate
principal amount of $700,000,000 and a term loan facility to the Company from
the Term Lenders in an initial aggregate principal amount of $300,000,000.

ANNEX TO AMENDMENT AND RESTATEMENT AGREEMENT
Annex A -- Restated Credit Agreement
SCHEDULES TO RESTATED CREDIT AGREEMENT
Schedule 2.01
--
Commitments
Schedule 2.06
--
Existing Letter of Credit
Schedule 3.01
--
Subsidiaries
Schedule 3.05
--
Properties
Schedule 3.06
--
Litigation
Schedule 6.01
--
Existing Indebtedness
Schedule 6.02
--
Existing Liens
Schedule 6.04
--
Existing Investments



EXHIBITS TO RESTATED CREDIT AGREEMENT
Exhibit A
--
Form of Assignment and Assumption
Exhibit B
--
[Intentionally Omitted]
Exhibit C
--
Form of Increasing Lender Supplement

1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Restated Credit Agreement.
Items appearing in bold and italics shall be prepared and/or provided by the
Company and/or Company’s counsel.



--------------------------------------------------------------------------------



Exhibit D
--
Form of Augmenting Lender Supplement
Exhibit E
--
List of Closing Documents
Exhibit F-1
--
Form of Borrowing Subsidiary Agreement
Exhibit F-2
--
Form of Borrowing Subsidiary Termination
Exhibit G
--
Form of Subsidiary Guaranty
Exhibit H-1
--
Form of U.S. Tax Certificate (Foreign Lenders That Are Not
 
 
Partnerships)
Exhibit H-2
--
Form of U.S. Tax Certificate (Foreign Participants That Are Not
 
 
Partnerships)
Exhibit H-3
--
Form of U.S. Tax Certificate (Foreign Participants That Are
 
 
Partnerships)
Exhibit H-4
--
Form of U.S. Tax Certificate (Foreign Lenders That Are
 
 
Partnerships)



2.
Notes executed by the applicable Borrowers in favor of each of the Lenders, if
any, which has requested a note pursuant to Section 2.10(e) of the Credit
Agreement.



3. Consent and Reaffirmation executed by the Subsidiary Guarantors (collectively
with the Borrowers, the “Loan Parties”) in favor of the Administrative Agent.


B. CORPORATE DOCUMENTS


4.
Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and (iv)
the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of each Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit under the Credit Agreement.



5.
Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.



C. OPINIONS


6. Opinion of Fried, Frank, Harris, Shriver & Jacobson LLP, counsel for the Loan
Parties.


7. Opinion of Venable LLP, special Maryland counsel for the Loan Parties.



--------------------------------------------------------------------------------



D. CLOSING CERTIFICATES AND MISCELLANEOUS


8.
A Certificate signed by the President, a Vice President or a Financial Officer
of the Company certifying the following as of the Restatement Effective Date:
(i) immediately after giving effect to the Amendment and Restatement Agreement,
the Company is in compliance with the covenants contained in Section 6.07 of the
Restated Credit Agreement, (ii) all of the representations and warranties of the
Borrowers set forth in the Credit Agreement are true and correct and (iii) no
Default or Event of Default has occurred and is then continuing.




--------------------------------------------------------------------------------



EXHIBIT F-1
[FORM OF]


BORROWING SUBSIDIARY AGREEMENT


BORROWING SUBSIDIARY AGREEMENT dated as of [ ], among Coach, Inc., a Maryland
corporation (the “Company”), [Name of Foreign Subsidiary Borrower], a [ _] (the
“New Borrowing Subsidiary”), and JPMorgan Chase Bank, N.A. as Administrative
Agent (the “Administrative Agent”).


Reference is hereby made to the Amended and Restated Credit Agreement. dated as
of June 18, 2012, as amended and restated as of March 18, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Foreign Subsidiary Borrowers from time to
time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A. as Administrative Agent. Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. Under the Credit Agreement, the Lenders have agreed, upon the
terms and subject to the conditions therein set forth, to make Loans to certain
Foreign Subsidiary Borrowers (collectively with the Company, the “Borrowers”),
and the Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Foreign Subsidiary Borrower. In addition, the New Borrowing
Subsidiary hereby authorizes the Company to act on its behalf as and to the
extent provided for in Article II of the Credit Agreement. [Notwithstanding the
preceding sentence, the New Borrowing Subsidiary hereby designates the following
officers as being authorized to request Borrowings under the Credit Agreement on
behalf of the New Subsidiary Borrower and sign this Borrowing Subsidiary
Agreement and the other Loan Documents to which the New Borrowing Subsidiary is,
or may from time to time become, a party: [ ].]


Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
on and as of the date hereof, other than representations given as of a
particular date, in which case they shall be true and correct as of that date.
[The Company and the New Borrowing Subsidiary further represent and warrant that
the execution, delivery and performance by the New Borrowing Subsidiary of the
transactions contemplated under this Agreement and the use of any of the
proceeds raised in connection with this Agreement will not contravene or
conflict with, or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 of
England and Wales (as amended).] [INSERT OTHER PROVISIONS REASONABLY REQUESTED
BY ADMINISTRATIVE AGENT OR ITS COUNSELS]2 The Company agrees that the Guarantee
of the Company contained in the Credit Agreement will apply to the Obligations
of the New Borrowing Subsidiary. Upon execution of this Agreement by each of the
Company, the New Borrowing Subsidiary and the Administrative Agent, the New
Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Foreign Subsidiary Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.


This Agreement shall be governed by and construed in accordance with the laws of
the
State of New York.


[Signature Page Follows]








 

2 To be included only if a New Borrowing Subsidiary will be a Borrower organized
under the laws of England and
Wales.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.


COACH, INC.




By:


Name:
Title:
[NAME OF NEW BORROWING SUBSIDIARY]
By:     
Name:
Title:




JPMORGAN CHASE BANK, N.A., as Administrative
Agent




By:


Name:
Title:



--------------------------------------------------------------------------------



EXHIBIT F-2
[FORM OF]


BORROWING SUBSIDIARY TERMINATION


JPMorgan Chase Bank, N.A. as Administrative Agent
for the Lenders referred to below
10 South Dearborn Street
Chicago, Illinois 60603
Attention: [ ]


[Date]


Ladies and Gentlemen:


The undersigned, Coach, Inc. (the “Company”), refers to the Amended and Restated
Credit Agreement. dated as of June 18, 2012, as amended and restated as of March
18, 2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, the Foreign Subsidiary
Borrowers from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.


The Company hereby terminates the status of [ ] (the “Terminated Borrowing
Subsidiary”) as a Foreign Subsidiary Borrower under the Credit Agreement. [The
Company represents and warrants that no Loans made to the Terminated Borrowing
Subsidiary are outstanding as of the date hereof and that all amounts payable by
the Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to
the extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement have been
paid in full on or prior to the date hereof.] [The Company acknowledges that the
Terminated Borrowing Subsidiary shall continue to be a Borrower until such time
as all Loans made to the Terminated Borrowing Subsidiary shall have been prepaid
and all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement shall have been paid in full, provided that the Terminated
Borrowing Subsidiary shall not have the right to make further Borrowings under
the Credit Agreement.]


[Signature Page Follows]



--------------------------------------------------------------------------------



This instrument shall be construed in accordance with and governed by the laws
of the
State of New York.


Very truly yours, COACH, INC.
By:


Name:
Title:




Copy to: JPMorgan Chase Bank, N.A.
10 South Dearborn Street
Chicago, Illinois 60603


































































































2



--------------------------------------------------------------------------------



EXHIBIT G
[FORM OF]
GUARANTEE AGREEMENT


GUARANTEE AGREEMENT, dated as of June 18, 2012 (this “Guarantee”), made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Guarantors”), in favor of JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) from time to time party to the Amended and Restated Credit Agreement.
dated as of June 18, 2012, as amended and restated as of March 18, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Coach, Inc., a Maryland corporation (the “Company”), the
Foreign Subsidiary Borrowers parties thereto (the “Foreign Subsidiary Borrowers”
and, together with the Company, the “Borrowers”), the Lenders and the
Administrative Agent.


WI T N E S S E T H:


WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;


WHEREAS, each Borrower is a member of an affiliated group of companies that
includes each Guarantor;


WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the Guarantors in connection with the operation of their respective
businesses;


WHEREAS, the Borrowers and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and


WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Guarantors shall have executed and delivered this Guarantee
to the Administrative Agent for the ratable benefit of the Lenders;


NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Guarantor hereby agrees with the Administrative
Agent, for the ratable benefit of the Lenders, as follows:


SECTION 1. DEFINED TERMS


1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit

3

--------------------------------------------------------------------------------



Agreement and used herein shall have the meanings given to them in the Credit
Agreement. (b)
The following terms shall have the following meanings:



“Borrower Obligations” means the collective reference to the unpaid principal of
and interest on the Loans and Reimbursement Obligations and all other
Obligations and liabilities of each Borrower (including, without limitation,
interest accruing at the then applicable rate provided in the Credit Agreement
after the maturity of the Loans and Reimbursement Obligations and interest
accruing at the then applicable rate provided in the Credit Agreement after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to the Administrative Agent or any Lender, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, the Credit Agreement and
this Guarantee, any Letter of Credit or any other document made, delivered or
given in connection with any of the foregoing, in each case whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by any Borrower pursuant to the terms of any of the foregoing agreements).


“Reimbursement Obligation” means the obligation of each Borrower to reimburse
the applicable Issuing Bank pursuant to Section 2.06(e) of the Credit Agreement
for amounts drawn under Letters of Credit.


1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Guarantee shall
refer to this Guarantee as a whole and not to any particular provision of this
Guarantee, and Section and Schedule references are to this Guarantee unless
otherwise specified.


(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.


SECTION 2. GUARANTEE


2.1 Guarantee. (a) Each Guarantor hereby, jointly and severally, unconditionally
and irrevocably guarantees to the Administrative Agent, for the ratable benefit
of the Lenders and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by each Borrower when
due (whether at the stated maturity, by acceleration or otherwise) of the
Borrower Obligations.


(b) Anything herein to the contrary notwithstanding, the maximum liability of
each Guarantor hereunder shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws relating to
the insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).


(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing this Guarantee or affecting the rights and remedies of the
Administrative Agent or any Lender hereunder.



4

--------------------------------------------------------------------------------



(d) This Guarantee shall remain in full force and effect until all the Borrower
Obligations and the obligations of each Guarantor under this Guarantee shall
have been satisfied by payment in full in immediately available funds, no Letter
of Credit shall be outstanding and the Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
the Borrowers may be free from any Borrower Obligations.


(e) No payment made by any Borrower, any Guarantor, any other guarantor or any
other Person or received or collected by the Administrative Agent or any Lender
from any Borrower, any Guarantor, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Borrower Obligations or any payment received or collected from such Guarantor in
respect of the Borrower Obligations), remain liable for the Borrower Obligations
up to the maximum liability of such Guarantor hereunder until the Borrower
Obligations are paid in full in immediately available funds, no Letter of Credit
shall be outstanding and the Commitments are terminated.


2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than the amount which otherwise would have been
paid by or attributable to such Guarantor if each Guarantor had paid the
aggregate Borrower Obligations satisfied by such payment in the same proportion
as such Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such payment) bore to the aggregate Allocable Amounts of
each of the Guarantors as determined immediately prior to the making of such
payment, such Guarantor shall be entitled to seek and receive contribution from
and against any other Guarantor hereunder which has not paid its proportionate
share of such payment. Each Guarantor’s right of contribution shall be subject
to the terms and conditions of Section 2.3. The provisions of this Section 2.2
shall in no respect limit the obligations and liabilities of any Guarantor to
the Administrative Agent and the Lenders, and each Guarantor shall remain liable
to the Administrative Agent and the Lenders for the full amount guaranteed by
such Guarantor hereunder. As of any date of determination, the “Allocable
Amount” of any Guarantor shall be equal to the excess of the fair saleable value
of the property of such Guarantor over the total liabilities of such Guarantor
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities, calculated, without duplication, assuming each other
Guarantor that is also liable for such contingent liability pays its ratable
share thereof), giving effect to all payments made by other Guarantors as of
such date in a manner to maximize the amount of such contributions.


2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against the Borrowers or
any other Guarantor or any collateral security or guarantee or right of offset
held by the Administrative Agent or any Lender for the payment of the Borrower
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrowers or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Lenders by the Borrowers on account of the
Borrower Obligations are paid in full in immediately available funds, no Letter
of Credit shall be outstanding and the Commitments are terminated. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Borrower Obligations shall not have been paid in full in
immediately available funds, such amount shall be held by such Guarantor for the
benefit of the Administrative Agent and the Lenders, segregated from other funds
of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Administrative Agent in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Administrative Agent, if
required), to be applied against the Borrower Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.

5

--------------------------------------------------------------------------------





2.4 Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders or all Lenders, as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Administrative Agent or any Lender for the
payment of the Borrower Obligations may be sold, exchanged, waived, surrendered
or released. Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Borrower Obligations or for this Guarantee.


2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon this Guarantee or acceptance of this Guarantee; the Borrower
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guarantee; and all dealings between any Borrower and any Guarantor, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Guarantee. Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrowers or any Guarantor with respect to the Borrower Obligations. Each
Guarantor understands and agrees that this Guarantee shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement, any of the Borrower
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Borrower or any other Person against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of any Borrower for the Borrower Obligations, or of such Guarantor
under this Guarantee, in bankruptcy or in any other instance. When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrowers, any other Guarantor or any other
Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from any Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of any
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.


2.6 Reinstatement. This Guarantee shall continue to be effective, or shall be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Borrower Obligations

6

--------------------------------------------------------------------------------



is rescinded or must otherwise be restored or returned by the Administrative
Agent or any Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.


2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in dollars or
the applicable Alternative Currency in accordance with Section 2.18 of the
Credit Agreement.


2.8 Limitation of Guarantee. Notwithstanding any other provision of this
Guarantee, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law. In determining the limitations, if any, on
the amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guarantee, any other agreement or applicable law shall be taken into
account.



7

--------------------------------------------------------------------------------



SECTION 3. THE ADMINISTRATIVE AGENT


Each Guarantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Guarantee with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any right or remedy provided for herein or resulting or arising out of
this Guarantee shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Guarantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.


SECTION 4. MISCELLANEOUS


4.1 Amendments in Writing. None of the terms or provisions of this Guarantee may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 9.02(b) of the Credit Agreement.


4.2 Notices. All notices, requests and demands to or upon the Administrative
Agent, any Lender or any Guarantor to be effective shall be in writing, shall be
given in the manner and at the addresses specified in Section 9.01 of the Credit
Agreement (or, in the case of any Guarantor, to such Guarantor c/o the Company
at the address of the Company set forth in said Section or at such other address
as the Company may provide in accordance with Section 9.01(c) of the Credit
Agreement) and shall be deemed to have been duly given or made when received.


4.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section
4.1), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default. No failure to
exercise, nor any delay in exercising, on the part of the Administrative Agent
or any Lender, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent or such
Lender would otherwise have on any future occasion. The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.


4.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse each Lender and the Administrative Agent for all its out-of-pocket
expenses incurred in collecting against such Guarantor under this Guarantee or
otherwise enforcing or preserving its rights under this Guarantee, including,
without limitation, the reasonable fees, charges and disbursements of one
primary counsel and of any special and local counsel for the Administrative
Agent and one additional counsel for all Lenders other than the Administrative
Agent and additional counsel in light of actual or potential conflicts of
interest or the availability of different claims or defenses.


(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or similar taxes
which may be payable or determined to be payable in connection with any of the
transactions contemplated by this Guarantee.



8

--------------------------------------------------------------------------------



(c) Each Guarantor agrees to indemnify, and to hold the Administrative Agent and
the Lenders harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any the Administrative Agent and the Lenders, incurred by or asserted
against the Administrative Agent or any Lender arising out of, in connection
with, or as a result of the execution, delivery, enforcement, performance and
administration of this Guarantee to the extent the Company would be required to
do so pursuant to Section 9.03 of the Credit Agreement.


(d) The agreements in this Section 4.4 shall survive repayment of the Borrower
Obligations and all other amounts payable under the Credit Agreement.


4.5 Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Guarantee without the prior written consent of the
Administrative Agent.


4.6 Set-Off. If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of any Guarantor against any of and all the
obligations of such Guarantor now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made
any demand for payment under this Guarantee and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.


4.7 Counterparts. This Guarantee may be executed by one or more of the parties
to this Guarantee on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.


4.8 Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
4.9 Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
4.10 Integration. This Guarantee represents the agreement of each Guarantor with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.


4.11 GOVERNING LAW. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


4.12 Submission To Jurisdiction; Waivers. (a) Each Guarantor hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County, Borough of Manhattan, and of the United States District

9

--------------------------------------------------------------------------------



Court for the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Guarantee, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Guarantee shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Guarantee
against any Guarantor or its properties in the courts of any jurisdiction.


(b) Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (a)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


(c) Each party to this Guarantee irrevocably consents to service of process in
the manner provided for notices in Section 4.2. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.


(d) Each Guarantor waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this Section any special, exemplary, punitive or consequential damages.


4.13 Additional Guarantors. Each Subsidiary of the Company that is required to
become a party to this Guarantee pursuant to Section 5.09 of the Credit
Agreement or is designated by the Company to be a Guarantor pursuant to the
definition of “Subsidiary Guarantor” in Section 1.01 of the Credit Agreement
shall execute and deliver to the Administrative Agent an Assumption Agreement in
the form of Annex 1 hereto and thereupon shall become a Guarantor under this
Guarantee.


4.14 Releases. The obligations of any Guarantor under this Guarantee shall
automatically terminate in accordance with Section 9.14 of the Credit Agreement.


4.15 WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTEE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


[Signature Pages Follow]

10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee
Agreement to be duly executed and delivered as of the date first above written.
[GUARANTORS]


By:     
Name:
Title:






















































































Signature Page to Amended and Restated Guarantee



--------------------------------------------------------------------------------



Acknowledged and Agreed
as of the date first written above:


JPMORGAN CHASE BANK, N.A., as Administrative Agent


By:_     
Name:
Title:






















































































Signature Page to Guarantee



--------------------------------------------------------------------------------



Annex 1 to
Guarantee Agreement


ASSUMPTION AGREEMENT, dated as of [ ], made by [ _], a [ ] (the

“Additional Guarantor”), in favor of JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) parties to
the Credit Agreement referred to below. All capitalized terms not defined herein
shall have the meaning ascribed to them in such Credit Agreement.


WI T N E S S E T H :


WHEREAS, Coach, Inc., a Maryland corporation (the “Company”), the Foreign
Subsidiary Borrowers parties thereto, the Lenders and the Administrative Agent
have entered into the Amended and Restated Credit Agreement, dated as of [ ],
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);


WHEREAS, in connection with the Credit Agreement, certain of the Company’s
Subsidiaries (other than the Additional Guarantor) have entered into the Amended
and Restated Guarantee Agreement, dated as of [ ], 2015 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee Agreement”)
in favor of the Administrative Agent for the benefit of the Lenders;


WHEREAS, the Credit Agreement requires or permits the Additional Guarantor to
become a party to the Guarantee Agreement; and


WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption
Agreement in order to become a party to the Guarantee Agreement; NOW, THEREFORE,
IT IS AGREED:


1. Guarantee Agreement. By executing and delivering this Assumption Agreement,
as provided in Section 4.13 of the Guarantee Agreement, the Additional Guarantor
hereby becomes a party to the Guarantee Agreement as a Guarantor thereunder with
the same force and effect as if originally named therein as a Guarantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor thereunder.


2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


[Signature Page Follows]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GUARANTOR]
By:_     
Name:
Title:
























































































2



--------------------------------------------------------------------------------



EXHIBIT H-1
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement. dated as
of June 18, 2012, as amended and restated as of March 18, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Coach, Inc. (the “Company”), the Foreign Subsidiary Borrowers
from time to time party thereto (collectively with the Company, the
“Borrowers”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or successor
form). By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:_     
Name:
Title:


Date: _, 20[ ]



--------------------------------------------------------------------------------



EXHIBIT H-2
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement. dated as
of June 18, 2012, as amended and restated as of March 18, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Coach, Inc. (the “Company”), the Foreign Subsidiary Borrowers
from time to time party thereto (collectively with the Company, the
“Borrowers”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section
881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or successor form). By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:_     
Name:
Title:


Date: _, 20[ ]



--------------------------------------------------------------------------------



EXHIBIT H-3
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement. dated as
of June 18, 2012, as amended and restated as of March 18, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Coach, Inc. (the “Company”), the Foreign Subsidiary Borrowers
from time to time party thereto (collectively with the Company, the
“Borrowers”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
successor form) or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN (or
successor form) from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:_     
Name:
Title:


Date: _, 20[ ]



--------------------------------------------------------------------------------



EXHIBIT H-4
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement. dated as
of June 18, 2012, as amended and restated as of March 18, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Coach, Inc. (the “Company”), the Foreign Subsidiary Borrowers
from time to time party thereto (collectively with the Company, the
“Borrowers”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or successor form) or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN (or successor form) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:_     
Name:
Title:


Date: _, 20[ ]



